Exhibit 10.1

 

CONTRIBUTION AGREEMENT

 

by and between

 

INTER-CONTINENTAL FLORIDA LIMITED PARTNERSHIP

a Delaware limited partnership

 

as Partnership,

 

INTER-CONTINENTAL FLORIDA PARTNER CORP.

a Delaware corporation,

 

INTER-CONTINENTAL FLORIDA INVESTMENT CORP.

a Delaware corporation,

 

IHG Management (Maryland) LLC,

a Maryland limited liability company

 

and

 

SHC CHOPIN PLAZA HOLDINGS, LLC

a Delaware limited liability company

 

as Strategic

 

February 28, 2005

 

Property: Inter-Continental Hotel – Miami



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   Deadlines and Definitions    1      1.1    Deadlines    1      1.2   
Definitions    1

2.

   Venture Structure    2      2.1    Contribution and Issuance    2      2.2   
Formation of Venture Entities    2

3.

   Contribution Amount    2      3.1    Deposit    2      3.2    Remainder of
Contribution Amount    2      3.3    Allocation    3      3.4    Treatment of
Transactions    3

4.

   Due Diligence and Inspection Rights    3      4.1    Review of Property and
Property Documents    3      4.2    Guidelines for Inspection Rights    3     
4.3    Due Diligence; Objections    4          

A.     Objections

   4          

B.     Removal of Objections

   5      4.4    Tenant Estoppels    5      4.5    Required Permits; Software
Licenses    5          

A.     Required Permits

   5          

B.     Software Licenses

   6      4.6    As-Is, Where-Is, With All Faults    6      4.7    Termination
Right    7      4.8    Effect of Termination    8

5.

   Partnership’s Covenants    8      5.1    No Alteration of Title    8      5.2
   New Leases and Modifications to Existing Leases    8      5.3    Contracts   
9      5.4    Status of Property    9      5.5    Tax Appeals    9      5.6   
Personal Property    9

 

i



--------------------------------------------------------------------------------

     5.7    Conduct of Business Prior to Closing    10      5.8    Access and
Information    10      5.9    Exceptions    10      5.10    Existing Management
Contracts    10      5.11    Condominium Easement    10

6.

   Closing    11      6.1    Closing Mechanics    11      6.2    IHG Affiliates
and Partnership’s Deliveries    12          

A.     Evidence of Authority

   12          

B.     Reaffirmation

   12          

C.     Partnership Agreement

   12          

D.     Hotel Lease Agreement

   12          

E.     Tax Returns

   12          

F.      Guaranty

   12          

G.     Affiliate Lease Amendment

   12          

H.     Other Instruments

   12      6.3    Deliveries by Management LLC    12          

A.     Management Agreement

   12          

B.     Net Contribution Amount

   13          

C.     Strategic TRS Lessee Limited Partnership Agreement

   13          

D.     Evidence of Authority

   13          

E.     Other Instruments

   13      6.4    Deliveries by Strategic    13          

A.     Net Contribution Amount

   13          

B.     Closing Document Counterparts

   13          

C.     Guaranty

   13          

D.     IHG Reservation of Ownership and Rights in and to the Sculpture

   13          

E.     Evidence of Authority

   14          

F.      Reaffirmation

   14          

G.     Strategic TRS Lessee Limited Partnership Agreement

   14          

H.     Other Instruments

   14

 

ii



--------------------------------------------------------------------------------

     6.5    Partnership’s Closing Costs    14      6.6    Strategic’s Closing
Costs    14      6.7    Shared Costs    15          

A.     Cost Shared Equally

   15          

B.     Costs Shared Proportionally

   15      6.8    Adjustments; Proration Items    15          

A.     Real Estate Taxes and Assessments

   15          

B.     Hotel Revenues

   16          

(i)     Accounts Receivable

   16          

(ii)    Booking Deposits

   16          

(iii)  Vending Machines

   16          

(iv)   Petty Cash

   16          

C.     Rental Payments

   16          

D.     Security Deposits

   17          

E.     Utility Expenses

   17          

F.      Hotel Consumables

   17          

G.     Other Liabilities

   17          

H.     Closing Financing

   17          

I.       Insurance

   17      6.9    Proration Statement and Schedules    18      6.10   
Reproration After Closing    18      6.11    Other Costs    19          

A.     Change of Ownership Costs

   19          

B.     Capital Expenditures Funding

   19          

C.     Consumables Funding

   19

7.

   Representations and Warranties    20      7.1    Partnership’s
Representations and Warranties.    20          

A.     Organization, Power and Authority

   20          

B.     Partners

   20          

C.     Subsidiaries and Investments

   20          

D.     No Agreement to Sell Real or Personal Property

   20          

E.     Leases

   20          

(i)     Tenants

   20          

(ii)    Lease Defaults

   21          

F.      Contracts

   21

 

iii



--------------------------------------------------------------------------------

         

G.     Permits

   21          

H.     Hotel Names

   21          

I.       Tax Matters

   21          

J.      Personal Property

   22          

K.     Balance Sheets

   23          

L.     Litigation Proceedings

   23          

M.    Compliance

   23          

N.     Insurance Compliance

   23          

O.     Condemnation

   24          

P.      Assessments

   24          

Q.     Reserved

   24          

R.     Labor and Employment Matters

   24          

S.      Deliveries

   24          

T.     Third Party Consents

   24          

U.     Commissions

   24          

V.     Environmental Matters

   24          

W.    The Americans with Disabilities Act

   25          

X.     Constituent Documents

   25          

Y.     Foreign Person

   25          

Z.     Debt Instruments

   25          

AA. Undisclosed Liabilities

   25      7.2    Partnership’s Warranties Deemed Modified    25      7.3   
Claims of Breach Prior to Closing    26      7.4    Survival and Limits on
Strategic’s Claims    26      7.5    Strategic’s Representations and Warranties
   27          

A.     Organization, Power and Authority

   27          

B.     No Bankruptcy

   27          

C.     Sophisticated Investor.

   27          

D.     Investment Intention; No Resales

   28          

E.     Partnership Interest Unregistered; Accredited Investor

   28          

F.      Covenant Regarding Financing Arrangements

   29

8.

   Casualty and Condemnation    29

 

iv



--------------------------------------------------------------------------------

     8.1    Major Event    29      8.2    Closing Despite Casualty/Condemnation
   30

9.

   Other Conditions to Closing    30      9.1    Conditions to Strategic’s
Obligations    30          

A.     Representations

   30          

B.     Partnership Compliance

   30          

C.     Closing of CIMS Limited Partnership.

   30          

D.     Other Matters

   30      9.2    Conditions to Partnership’s Obligations    31          

A.     Representations

   31          

B.     Strategic Compliance.

   31          

C.     Closing of CIMS Limited Partnership.

   31          

D.     Qualified Financing

   31      9.3    Waiver of Conditions    31      9.4    Chicago Contribution
Agreement    31

10.

   Transaction Issues: Brokers, Confidentiality and Indemnity    31      10.1   
Brokers    31      10.2    Confidentiality    32      10.3    Indemnity    32

11.

   Default At or Prior to Closing    33      11.1    Strategic Default    33  
   11.2    Partnership Default    33      11.3    Agreement of Existing Partners
to Indemnify    34      11.4    Agreement of Strategic to Indemnify    34     
11.5    Procedures for Indemnification    35      11.6    Duration    36     
11.7    Limitations    36

12.

   Notices    36

13.

   General Provisions    38      13.1    Execution Necessary    38      13.2   
Counterparts    38      13.3    Successors and Assigns    38      13.4   
Governing Law    38

 

v



--------------------------------------------------------------------------------

     13.5    Entire Agreement    38      13.6    Time is of the Essence    39  
   13.7    Interpretation    39      13.8    Survival    39      13.9    Further
Assurances    39      13.10    Exclusive Application    40      13.11    Partial
Invalidity    40      13.12    Waiver Rights    40      13.13    No Implied
Waiver    40      13.14    Rights Cumulative    40      13.15    Attorneys’ Fees
   41      13.16    Waiver of Jury Trial    41      13.17    Facsimile
Signatures    41      13.18    Maximum Aggregate Liability    41      13.19   
Exhibits and Schedules    41

14.

   Earnest Money and Escrow Agent    41      14.1    Deposit    41      14.2   
Delivery at Closing    42      14.3    Return or Delivery of Deposit Outside
Closing    42      14.4    Stakeholder    42      14.5    Taxes    42      14.6
   Execution by Escrow Agent    42

15.

   Retention of Hotel Employees    43

16.

   Miscellaneous    43

 

vi



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

EXHIBIT

--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

  

REFERENCE
SECTION

--------------------------------------------------------------------------------

A

   Legal Description of Land    Recitals

A-1

   Excluded Property    Schedule A

B

   Authority Certificate    6.2

B-1

   Authority of General Partner    6.2

C

   Reaffirmation of Representations (Partnership)    6.2

C-1

   Reaffirmation of Representations (Strategic)    6.4

D

   Authority Certificate (Strategic)    6.4

E

   Guaranty by Partnership    6.1(b) & 6.4(C)

F

   Guaranty by IHG Operating Corporation    6.1(b) & 6.2(G)

G

   Management Agreement    6.1(c), 6.3 & 16

H

   Limited Partnership Agreement of Strategic TRS Lessee    6.2

I

   Hotel Lease Agreement    6.1(c), 6.2 & 16

J

   Amended and Restated Agreement of Inter-Continental Florida Limited
Partnership    2, 6.1(b) & 6.2

K

   Miami Parking Garage Lease Amendment    5.2

L

   Miami Condominium Easement Amendment    5.11

M

   Miami Spindle Easement    6.4(D)

N

   Pro Forma Title Policy    4.3

 

LIST OF SCHEDULES

 

SCHEDULE

--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

  

REFERENCE
SECTION

--------------------------------------------------------------------------------

A

   Definitions    1.2

4.4

   Required Estoppels    4.4

5.9

   Permitted Actions    5.9

6.11

   Change of Ownership Costs    6.11

6.11(B)

   Improvements    6.11(B)

7.1(B)

   Partnership Interests    7.1(B)

7.1(D)

   Agreements to Sell    7.1(D)

7.1(E)(I)

   Tenants    7.1(E)(i)

7.1(E)(II)

   Lease Defaults    7.1(E)(ii)

 

v



--------------------------------------------------------------------------------

7.1F

   Contracts    7.1(F)

7.1(G)

   Permits    7.1(G)

7.1(H)

   Hotel Names    7.1(H)

7.1(I)

   Tax Matters    7.1(I)

7.1(J)

   Personal Property    7.1(J)

7.1(L)

   Litigation Proceedings    7.1(L)

7.1(M)

   Compliance    7.1(M)

7.1(R)

   Labor and Employment Matters    7.1(R)

7.1(T)

   Third Party Consents    7.1(T)

7.1(U)

   Commissions    7.1(U)

7.1(V)

   Environmental Matters    7.1(V)

7.1(X)

   Constituent Documents    7.1(X)

EX-1

   Excluded Software    Sch. A

 

vi



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
FEBRUARY 28, 2005 (the “Effective Date”), by and between INTER-CONTINENTAL
FLORIDA LIMITED PARTNERSHIP, a Delaware limited partnership (“Partnership”),
INTER-CONTINENTAL FLORIDA PARTNER CORP., a Delaware corporation (“Partner
Corp.”), INTER-CONTINENTAL FLORIDA INVESTMENT CORP., a Delaware corporation
(“General Partner”), IHG MANAGEMENT (MARYLAND) LLC, a Maryland limited liability
company (“Management LLC”) and SHC CHOPIN PLAZA HOLDINGS, LLC, a Delaware
limited liability company (“Strategic”).

 

R E C I T A L S:

 

WHEREAS, Partnership is the owner of the Property, which includes that certain
Hotel and Land (all as hereinafter defined).

 

WHEREAS, Strategic desires to contribute cash to Partnership and Partnership
desires to issue to Strategic a Partnership Interest (as hereinafter defined) in
Partnership all upon the terms and conditions hereinafter set forth.

 

WHEREAS, Management LLC desires to contribute cash to Partnership and
Partnership desires to issue to Management LLC a Partnership Interest in
Partnership all upon the terms and conditions hereinafter set forth.

 

WHEREAS, Strategic acknowledges that on or before ten (10) days prior to the
Effective Date hereof, Strategic received a uniform franchise offering circular
concerning the Hotel.

 

NOW, THEREFORE, for and in consideration of the promises, covenants,
representations and warranties hereinafter set forth, the sum of One Hundred
Dollars ($100.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto hereby agree as follows:

 

1. Deadlines and Definitions.

 

1.1 Deadlines. Wherever used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Closing Deadline” shall mean April 1, 2005, as extended pursuant to the terms
of this Agreement or the Chicago Contribution Agreement.

 

“Due Diligence Deadline” shall mean February 28, 2005, at 6:00 P.M. local
Atlanta, Georgia time.

 

1.2 Definitions. In addition, wherever used in this Agreement, the capitalized
terms set forth herein shall have the meanings set forth on Schedule A.



--------------------------------------------------------------------------------

2. Venture Structure.

 

2.1 Contribution and Issuance. Partnership agrees to issue the Partnership
Interests, and Strategic and Management LLC each agrees to contribute its
respective Contribution Amount (subject to the adjustments and credits set forth
herein), on the terms, conditions and provisions set forth in this Agreement.
The parties will enter into a Partnership Agreement as attached at Exhibit J.

 

2.2 Formation of Venture Entities. Simultaneously with the Closing, (i) the
parties will cause the formation of “Mezzanine LLC”, (which will be one or more
limited liability companies directly or indirectly wholly owned by the
Partnership) and Property LLC, a limited liability company wholly owned by
Mezzanine LLC; (ii) Partnership will transfer ownership of the Property to
Property LLC; (iv) Strategic and Partnership shall form, or cause the formation
of, Strategic TRS Lessee; (v) Property LLC shall lease the Property to Michigan
Avenue, LLC pursuant to the Hotel Lease Agreement; and (vi) Management LLC shall
manage the Property pursuant to the Management Agreement with Michigan Avenue,
LLC. Notwithstanding the foregoing or anything to the contrary set forth herein,
the Existing Partners may elect in their sole discretion to form Property LLC as
a trust as of the Closing Date and thereafter convert Property LLC to a limited
liability company (such structure and activity being the “Trust Structure”);
provided that (i) the conversion of Property LLC to a limited liability company
shall occur within one hundred eighty (180) days after the Closing Date; (ii)
the Trust Structure shall not materially adversely affect Strategic or any
Strategic Affiliates, as reasonably determined by Strategic; and (iii) the
lender providing Qualified Financing does not object to the Trust Structure. The
Existing Partners shall indemnify, defend and hold harmless the Partnership and
Strategic against any liability related to the assessment of transfer taxes
associated with the Trust Structure.

 

3. Contribution Amount. The Contribution Amount, subject to the adjustments and
credits set forth herein, shall be due and payable as follows:

 

3.1 Deposit. Within one (1) Business Day after the Effective Date, Strategic
shall make the Initial Deposit in immediately available funds with Escrow Agent.
Upon the earlier of (i) Strategic’s receipt of a commitment for Qualified
Financing, or (ii) March 15, 2005, Strategic shall make the Subsequent Deposit,
in immediately available funds, with Escrow Agent. Strategic shall use good
faith efforts to obtain such commitment for Qualified Financing and shall notify
the Existing Partners immediately upon receipt. Except as expressly otherwise
set forth herein, the Deposit shall be non-refundable to Strategic, but shall be
applied against its Contribution Amount on the Closing Date and shall otherwise
be held and delivered by Escrow Agent in accordance with the provisions of
Section 14.

 

3.2 Remainder of Contribution Amount. At Closing, (i) Strategic shall pay to
Partnership an amount equal to the difference between (a) its Contribution
Amount and (b) the Deposit, subject to the credits and adjustments set forth
herein, and (ii) Management LLC shall pay an amount equal to its Contribution
Amount, subject to the credits and adjustments set forth herein, in cash by
federal reserve bank wire transfer to such account and bank as Partnership shall
designate in writing at or prior to Closing, to be confirmed received in
Partnership’s account on or before 3:00 p.m. Atlanta, Georgia time on the
Closing Date.

 

- 2 -



--------------------------------------------------------------------------------

3.3 Allocation. The value of the Property, as determined based on the
Contribution Amount (“Property Value”), shall be allocated among the Real
Property, Personal Property, and other relevant items for tax and financial
accounting purposes as follows: twelve percent (12%) of the Property Value shall
be allocated to the tangible Personal Property and FF&E and eighty-eight percent
(88%) of the Property Value shall be allocated to the Land, Hotel building and
intangibles. Prior to Closing, the parties will agree as to the allocation
between the Land and Hotel Building on the one hand and intangibles on the other
hand.

 

3.4 Treatment of Transactions. The parties acknowledge and agree (i) to treat
the transactions contemplated by this Agreement for federal income tax purposes
as a contribution to capital, in accordance with its form, and (ii) that none of
Partner Corp., General Partner, and Management LLC is selling any portion of its
partnership interest in the Partnership to Strategic, and, accordingly, the
parties shall not treat the transactions contemplated by this Agreement as a
sale of interest for any purpose.

 

4. Due Diligence and Inspection Rights. Strategic has had and shall have the
opportunity to perform Due Diligence on the Property, the Business and all
matters pertaining to the Partnership in accordance with this Agreement.
Strategic acknowledges that, as of the Effective Date, it has completed all of
its Due Diligence and hereby waives its right to raise any objection thereto
except with respect to survey matters. All Due Diligence with respect to the
Property and the Business shall be performed in a manner consistent with the
subparagraphs of this Section 4.

 

4.1 Review of Property and Property Documents. Until Closing, and subject to the
terms of Section 4.2, Partnership shall provide Strategic and its
Representatives with access to the Property and the Property Documents, wherever
located, upon reasonable prior notice at reasonable times during business hours,
with the right and license to conduct Due Diligence with respect to the
Property. Strategic covenants and agrees that it will inspect the Hotel at its
sole cost and expense and will not allow any Liens to attach against the Hotel
as a result of its Due Diligence. On written request from Partnership, Strategic
shall deliver promptly to Partnership copies of all its Diligence Reports, but
with no liability for the accuracy thereof and no representation that
Partnership or any other party may rely thereon. Strategic acknowledges that the
Property Documents may not be complete in all respects and that Partnership may
not have complete information concerning the Hotel and Strategic acknowledges
that such information should not be relied upon and should be verified to
Strategic’s satisfaction during Due Diligence.

 

4.2 Guidelines for Inspection Rights. Strategic’s rights to conduct Due
Diligence shall be subject to the terms of that certain Property Access
Agreement dated January 3, 2005 (except to the extent it may be inconsistent
with this Agreement), entered into by and between the Partnership and Strategic
Hotel Capital, Inc. and the following further requirements: (a) Due Diligence
may only be performed during business hours and must not interfere with the
operation or management of the Hotel or disturb the rights of guests or Tenants;
(b) Strategic must provide Partnership with at least twenty-four (24) hours
prior written notice of its intent to perform Due Diligence on the Property and
Partnership shall have the right to have a Representative of Partnership present
during any such entry upon the Real Property by Strategic or

 

- 3 -



--------------------------------------------------------------------------------

its Representatives; (c) Strategic shall not contact any Tenant, Hotel
contractor, Hotel guest, or Hotel Employee without Partnership’s prior written
consent, not to be unreasonably withheld or delayed; (d) Partnership or its
designated Representative shall have the right to pre-approve, and be present
during, any physical testing of the Property; (e) Strategic shall immediately
return the Property to the condition existing prior to any tests and
inspections; (f) Due Diligence activities may not affect the appearance of the
Hotel in any way; and (g) Strategic may not conduct any invasive sampling,
boring, testing, or analysis of soils, surface water or groundwater at the
Property without first having obtained prior written approval of Partnership.
Prior to such time as Strategic or any of its Representatives enter the Real
Property, Strategic shall provide Partnership with certificates of insurance
evidencing that Strategic has obtained appropriate Inspection Insurance.
Notwithstanding any provision in this Agreement to the contrary, except in
connection with the preparation of a so-called “Phase I” environmental report
with respect to the Real Property or the issuance of a standard “zoning letter”
with respect to the Real Property, Strategic shall not contact any governmental
official or representative regarding hazardous materials on, or the
environmental condition of, the Real Property, or the status of compliance of
the Real Property with zoning, building code or similar Laws, without
Partnership’s prior written consent thereto, which consent shall not be
unreasonably withheld or delayed. In addition, if Partnership’s consent is
obtained by Strategic, Partnership shall be entitled to receive at least five
(5) Business Days’ prior written notice of the intended contact and to have a
Representative present when Strategic has any such contact with any governmental
official or representative.

 

4.3 Due Diligence; Objections. As of the date hereof, (i) Partnership has
delivered to Strategic a copy of Partnership’s most recent survey of the Land
with an effective date not more than thirty (30) days prior to the Effective
Date, but with no liability for the accuracy thereof; and Partnership has
delivered to Strategic a pro forma Title Policy satisfactory to Strategic, which
is attached hereto as Exhibit N (the “Pro Forma Title Policy”).

 

A. Objections. Strategic shall have until the Due Diligence Deadline to notify
Partnership in writing of any Survey Objections; and any such notice shall be
accompanied by the Survey and any other materials which evidence or disclose
such Survey Objections. If Strategic fails to notify Partnership of any Survey
Objections on or before such date, then, notwithstanding any other provisions
set forth herein, such failure to notify Partnership shall constitute a waiver
of its right to object to such matters existing as of the Effective Date.
Partnership shall notify Strategic within five (5) days of its receipt of such
notice if Partnership has elected to Remove any Survey Objection. If Partnership
fails to respond within such timeframe, Partnership shall be deemed to have
declined to Remove such Survey Objection. If (i) within such five (5) day period
Partnership either fails to respond or elects not to endeavor to Remove the
Survey Objection prior to Closing as provided herein, this Agreement shall
Terminate, the Deposit shall be refunded to Strategic and the parties shall have
no further rights or obligations hereunder, except for those which expressly
survive any such termination, unless, within five (5) days after the aforesaid
five (5) day period for the Partnership’s election, Strategic waives its Survey
Objection and elects to proceed with the Transaction pursuant to the remaining
terms and conditions of this Agreement. If Strategic fails to waive its Survey
Objection within such five (5) day period, it shall be deemed to have elected to
Terminate this Agreement and receive a refund of the Deposit. With respect to
any such Survey Objection so waived (or deemed waived) by Strategic, the Closing
shall occur as herein provided without any reduction of or credit against the
Contribution Amount in connection therewith. Any change,

 

- 4 -



--------------------------------------------------------------------------------

event, violation, inaccuracy or circumstance of which Strategic has Knowledge as
a result of its Due Diligence prior to the Effective Date, or as to matters that
would be covered by Survey Objections of which it has knowledge before the Due
Diligence Deadline and does not object to as provided in this Section 4.3(A),
shall be deemed included on the applicable Representation Exception Schedule(s)
and waived by Strategic and the Closing shall occur as herein provided without
any reduction of or credit against the Contribution Amount in connection
therewith. Except for Survey Objections, Strategic hereby waives its ability to
object to any condition or matter related to the Property and agrees to accept
the Property in its “as-is” condition, subject to the terms of this Agreement.

 

B. Removal of Objections. Partnership shall (i) Remove prior to or at Closing
any Required Removal Item and use commercially reasonable efforts to Remove any
Survey Objection that it has agreed to Remove pursuant to subsection (A) above.
If Partnership fails to Remove prior to or at Closing any Survey Objection that
it has agreed to Remove pursuant to subsection (A) above after using such
commercially reasonable efforts to do so, then Strategic’s sole remedy shall be
to (x) waive such requirement and proceed to Closing, which shall occur as
herein provided without any reduction of or credit against the Contribution
Amount in connection therewith or (y) Terminate this Agreement, in which case
the Deposit shall be returned to Strategic and the parties shall have no further
rights or obligations hereunder, except for those that expressly survive any
such termination; provided, however, the Partnership shall have the right to
extend the Closing Deadline until such Survey Objection can be Removed, not to
exceed thirty (30) days.

 

4.4 Tenant Estoppels. The parties have agreed that estoppel certificates in a
form reasonably satisfactory to Strategic and the issuer of the Qualified
Financing in connection with the agreements noted on Schedule 4.4 attached
hereto are the “Required Estoppel Certificates”. Strategic will identify such
other estoppel certificates that may otherwise be reasonably deemed necessary by
Strategic or such issuer (“Additional Estoppel Certificates”). Partnership shall
use commercially reasonable efforts to obtain such Required Estoppel
Certificates and Additional Estoppel Certificates prior to Closing. Strategic
shall provide reasonable assistance to Partnership in connection with obtaining
such Required Estoppel Certificates and Additional Estoppel Certificates.
Notwithstanding the foregoing, if Partnership fails to obtain any Additional
Estoppel Certificates prior to or at Closing, Strategic shall nevertheless be
required to proceed with the Transaction and the Closing shall occur as herein
provided without any reduction of or credit against the Contribution Amount;
provided, however, that in the event Partnership fails to obtain a Required
Estoppel, the Existing Partners shall issue such a clean substitute estoppel
therefor at Closing, which such substitute estoppel shall be limited to the
Partnership’s Knowledge.

 

4.5 Required Permits; Software Licenses.

 

A. Required Permits. The parties agree that all liquor licenses are critical to
the continued operation of the Business as currently operated (such liquor
licenses, the “Required Permits”). The Partnership and Strategic shall use
commercially reasonable efforts to assign Permits to Property LLC or Michigan
Avenue, LLC, as applicable (or obtain new Permits where necessary) prior to
Closing or as soon thereafter as reasonably practicable; provided, however, with
respect to any new liquor licenses that are required pursuant to applicable Law,
Strategic

 

- 5 -



--------------------------------------------------------------------------------

shall complete the liquor license application and provide such other assistance
as the Existing Partners shall request and the Existing Partners shall be
responsible for submitting such liquor license application to the appropriate
licensing authority and for all related communications with such licensing
authority. In the event any Required Permit is not obtained prior to the Closing
Deadline, and alternative arrangements reasonably satisfactory to Strategic and
the Existing Partners are not agreed to, the Existing Partners shall have the
right to extend the Closing Deadline until such Required Permit can be obtained,
not to exceed thirty (30) days. The costs associated with any such transfer or
assignment, and any costs associated with obtaining replacement Permits (to the
extent necessary), shall be the responsibility of the Post-Amendment Partnership
in accordance with Section 6.11(A).

 

B. Software Licenses. The parties agree that any software licenses identified on
Schedule 7.1F as “Critical” are critical to the continued operation of the
Business as currently operated (the “Required Software Licenses”). The Existing
Partners and Strategic shall use commercially reasonable efforts to transfer or
assign such software licenses to Property LLC or Michigan Avenue, LLC, as
applicable (not including Excluded Software) (or obtain new software licenses
where necessary) prior to Closing or as soon thereafter as reasonably
practicable. The costs associated with any such transfer or assignment, and any
costs associated with obtaining replacement licenses (to the extent necessary),
shall be the responsibility of the Post-Amendment Partnership in accordance with
Section 6.11(A).

 

4.6 As-Is, Where-Is, With All Faults. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT OR ANY DOCUMENTS TO BE EXECUTED AND DELIVERED BY PARTNERSHIP AT
THE CLOSING, PARTNERSHIP AND THE EXISTING PARTNERS DISCLAIM THE MAKING OF ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE PROPERTY OR
MATTERS AFFECTING THE PROPERTY, WHETHER MADE BY PARTNERSHIP OR THE EXISTING
PARTNERS, ON THEIR BEHALF OR OTHERWISE INCLUDING, WITHOUT LIMITATION, THE
PHYSICAL CONDITION OF THE PROPERTY, TITLE TO OR THE BOUNDARIES OF THE REAL
PROPERTY, PEST CONTROL MATTERS, SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR
ABSENCE OF HAZARDOUS WASTES, TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS,
COMPLIANCE WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS
AND ORDERS, STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS,
MARKET DATA, ECONOMIC CONDITIONS OR PROJECTIONS, THE FITNESS OF THE PROPERTY FOR
USE AS A HOTEL, THE FINANCIAL PERFORMANCE OR POTENTIAL OF THE PROPERTY AND ANY
OTHER INFORMATION PERTAINING TO THE PROPERTY OR THE MARKET AND PHYSICAL
ENVIRONMENTS IN WHICH THEY ARE LOCATED. STRATEGIC ACKNOWLEDGES (I) THAT
STRATEGIC HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND
RELYING UPON ITS OWN INVESTIGATION OR THAT OF THIRD PARTIES WITH RESPECT TO THE
PHYSICAL, ENVIRONMENTAL, FINANCIAL, ECONOMIC AND LEGAL CONDITION OF THE
PROPERTY; AND (II) THAT STRATEGIC IS NOT RELYING UPON ANY STATEMENTS,
REPRESENTATIONS OR WARRANTIES OF ANY KIND MADE BY PARTNERSHIP OR THE EXISTING
PARTNERS, OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT TO BE EXECUTED AND DELIVERED TO

 

- 6 -



--------------------------------------------------------------------------------

STRATEGIC AT THE CLOSING. STRATEGIC FURTHER ACKNOWLEDGES THAT IT HAS NOT
RECEIVED FROM OR ON BEHALF OF PARTNERSHIP OR EITHER OF THE EXISTING PARTNERS ANY
ACCOUNTING, TAX, LEGAL, ARCHITECTURAL, ENGINEERING, PROPERTY MANAGEMENT OR OTHER
ADVICE WITH RESPECT TO THIS TRANSACTION AND IS RELYING SOLELY UPON THE ADVICE OF
THIRD PARTY ACCOUNTING, TAX, LEGAL, ARCHITECTURAL, ENGINEERING, PROPERTY
MANAGEMENT AND OTHER ADVISORS. Because Strategic is to conduct such Due
Diligence as Strategic deems necessary or appropriate prior to the Due Diligence
Deadline and shall have the right to Terminate this Agreement on or before the
expiration of the Due Diligence Deadline for Survey Objections that are not
Removed by the Partnership in accordance with Section 4.3, Strategic shall
independently confirm to its satisfaction all information that it considers
material to the Transaction, and the Property owned by the Partnership shall be
deemed, subject to the provisions of this Agreement, “AS IS, WHERE IS, WITH ALL
FAULTS”, with no right of setoff or reduction in the Contribution Amount except
to the extent otherwise provided herein.

 

4.7 Termination Right.

 

(a) Strategic may Terminate this Agreement as follows:

 

(i) In the event Partnership does not Remove Survey Objections, or elects not to
do so, in accordance with Section 4.3, in which event Strategic will be entitled
to the return of the Deposit.

 

(ii) At any time prior to the Closing, in accordance with Section 8, in which
case Strategic shall be entitled to the return of the Deposit.

 

(iii) If (x) the Existing Partners breach a Partnership’s Warranty, in
accordance with and subject to the provisions of Sections 7.2 and 7.3; or (y)
either of the Existing Partners, the Pre-Amendment Partnership or Management LLC
defaults in its observance or performance of any other of its covenants or
obligations under this Agreement, and such default continues for ten (10)
Business Days after the date of receipt of written notice from Strategic
demanding cure and the failure to perform such covenants or obligations is
likely to have a material adverse effect on the Property or Strategic, in which
case Strategic shall be entitled to the return of the Deposit.

 

(b) Partnership may Terminate this Agreement prior to the Closing:

 

(i) If Strategic does not make the Subsequent Deposit when due in accordance
with Section 3.1;

 

(ii) At any time prior to the Closing, in accordance with Section 8.

 

(iii) If Strategic defaults in its observance or performance of any of its
covenants or obligations under this Agreement, and such default continues for
ten (10) Business Days after the date of receipt of written notice from
Partnership

 

- 7 -



--------------------------------------------------------------------------------

demanding cure and the failure to perform such covenants or obligations is
likely to have a material adverse effect on the Property, assets or Business of
the Partnership or either of the Existing Partners.

 

(c) In addition, this Agreement shall automatically terminate upon any
termination of the Chicago Contribution Agreement in accordance with its terms,
and the Deposit shall be returned if it is to be returned under such Chicago
Contribution Agreement.

 

(d) If the Partnership or Strategic Terminates this Agreement pursuant to
Section 4.7(a) or 4.7(b), then the parties shall have no further rights or
obligations hereunder except for obligations that expressly survive termination
of this Agreement as set forth in Section 13.8.

 

4.8 Effect of Termination. Except as expressly stated herein, Strategic shall
not be entitled to a refund of any portion of the Deposit in the event the
Transaction fails to close for any reason.

 

5. Partnership’s Covenants. Partnership agrees that between the Effective Date
and the Closing Date, it being understood and agreed that the Existing Partners
will be responsible for causing such covenants to be complied with by the
Partnership:

 

5.1 No Alteration of Title. Partnership shall not transfer or further alter or
encumber in any way Partnership’s title to the Real Property as it exists as of
the Effective Date without written notice to, and the prior written consent of,
Strategic. If Strategic fails to object in writing to any such proposed
instrument within three (3) Business Days after receipt of the aforementioned
notice, Strategic shall be deemed to have approved the proposed instrument.

 

5.2 New Leases and Modifications to Existing Leases. If Partnership desires to
(i) enter into any new Lease, (ii) cancel, modify, amend, extend or renew any
existing Lease, (iii) consent to any assignment or sublease of any Lease, or
(iv) accept any prepayment of rent (more than thirty (30) days in advance) under
any Lease, Partnership shall deliver to Strategic written notice of such action,
which notice shall contain information regarding the proposed action that
Partnership believes is reasonably necessary to enable Strategic to make
informed decisions with respect to the advisability of the proposed action.
Partnership shall not be entitled to take such action without prior written
consent from Strategic, which such consent shall not be unreasonably withheld,
conditioned or delayed (and if no response by Strategic is made within three (3)
Business Days after Strategic’s receipt of such request and all documents
related thereto, such consent shall be deemed to have been granted).
Notwithstanding the foregoing, Partnership shall not be required to provide
notice or obtain Strategic’s consent with respect to (x) Leases that can be
terminated, without penalty, upon thirty (30) days (or less) written notice or
(y) an amendment to the Miami parking garage Lease required pursuant to Section
9.1(D), which Partnership shall cause to be amended prior to Closing in a form
substantially and substantively similar to the amendment attached hereto as
Exhibit K (the “Parking Garage Lease Amendment”), or (z) an amendment to the
Lease with Six Continents Hotels, Inc., an affiliate of the Partnership, dated
on or about January 1, 2005, which the Partnership shall cause to be amended
prior to the Closing in form reasonably satisfactory to Strategic to permit the
landlord thereunder to at no cost or expense terminate such lease at any time on
or after three (3) years after the Closing upon not less than ninety (90) days
notice (“Affiliate Lease Amendment”).

 

- 8 -



--------------------------------------------------------------------------------

5.3 Contracts. If Partnership desires to (i) enter into any new Contracts, (ii)
cancel, modify, amend, extend or renew any existing Contracts, or (iii) waive
any default under or accept any surrender of, any Contracts, Partnership shall
deliver to Strategic written notice of such action, which notice shall contain
information regarding the proposed action that Partnership believes is
reasonably necessary to enable Strategic to make informed decisions with respect
to the advisability of the proposed action. Except for Contracts that can be
terminated, without penalty, upon thirty (30) days (or less) written notice from
the owner of the Property, Partnership shall not be entitled to take such action
without Strategic’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed (and if no response by Strategic
is made within three (3) Business Days after Strategic’s receipt of such request
and all documents related thereto, such consent shall be deemed to have been
granted); upon delivery of written or deemed consent, such Contract or
modification thereof shall thereupon be included within the definition of
“Contracts” set forth herein. Partnership shall promptly provide Strategic with
true, correct and complete copies of any Contract, modification, or amendment
entered into by Partnership. Notwithstanding any provision of this Agreement to
the contrary, without any requirement for notice to or consent from Strategic,
Partnership may, but shall not be obligated to, pursue any of its legal rights
to enforce any Contract.

 

5.4 Status of Property. Between the Effective Date and Closing, Partnership
shall maintain and keep the Property in a manner consistent with Partnership’s
past practices with respect to the Property; provided, however, that, in light
of Strategic’s right to conduct Due Diligence, Strategic hereby agrees that
Strategic shall accept the Property subject to, and Partnership shall have no
obligation to cure, (a) any violations of Laws regarding the physical condition
of the Property (subject to Section 7.1(M)), or (b) any physical conditions that
would give rise to violations of Laws, whether the same now exist or arise prior
to Closing (subject to Section 7.1(M)).

 

5.5 Tax Appeals. Whether before or after the Closing, the Existing Partners
shall have the right to continue and to control the progress of and to make all
decisions with respect to any contest of the real estate taxes and Personal
Property taxes for the Property due and payable during the Closing Tax Year and
all prior Tax Years. All real estate and Personal Property tax refunds and
credits received after Closing with respect to the Property for the Closing Tax
Year shall be prorated and applied in accordance with the terms and provisions
of Section 6.8.

 

5.6 Personal Property. Partnership shall not remove any of the Personal Property
from the Real Property, nor use any of the Personal Property prior to the
Closing Date, except such removal or use thereof as is normal and customary in
the operation and maintenance of the Property. Partnership covenants that items
of Personal Property that consist of common area furniture and furnishings,
common area artwork and supplies and maintenance items shall be maintained at
Partnership’s customary level of quality.

 

- 9 -



--------------------------------------------------------------------------------

5.7 Conduct of Business Prior to Closing. From the Effective Date hereof to the
Closing Date, and except to the extent that Strategic shall otherwise consent in
writing, such consent not to be unreasonably withheld, conditioned or delayed,
the Partnership shall:

 

  (a) Operate the Business in the regular and ordinary course of business
consistent with past practices;

 

  (b) Maintain the Real Property and Personal Property in its present order and
condition, reasonable wear and use excepted and maintain all policies of
insurance covering the Real Property and Personal Property in amounts and on
terms substantially equivalent to those in effect on the Effective Date;

 

  (c) Pay all accounts payable in accordance with past practice and collect all
Accounts Receivable in accordance with past practice, but not less than in
accordance with prudent business practices;

 

  (d) Maintain the books and records in the usual, regular, and ordinary manner,
on a basis consistent with past practices and prepare and file all tax returns
and amendments thereto required to be filed by Partnership after taking into
account any extensions of time granted by any taxing authorities; and

 

  (e) Use commercially reasonable efforts to preserve the goodwill and patronage
of the customers, Hotel Employees, suppliers of the Business and others having a
material business relationship with Partnership.

 

5.8 Access and Information. In addition to the inspection rights set forth in
Section 4.2, and subject to the confidentiality restrictions set forth in
Section 10.2 hereof, Partnership shall afford to Strategic and its
Representatives, reasonable access to the offices, properties, books, contracts,
commitments and records of Partnership, insofar as the same relate to the
Business and the Property, and shall furnish such Persons with all information
(including financial and operating data) concerning the Business and the
Property as they reasonably may request. Requests for such information shall be
coordinated with Partnership’s designated Representatives, shall take place
during normal business hours and shall not interfere unreasonably with
Partnership’s ability to operate the Hotel and the Business. Partnership shall
use commercially reasonable efforts to assist Strategic and its Representatives
in their examination. Strategic shall comply with all provisions of Section 4.2
in exercising such additional access rights.

 

5.9 Exceptions. Notwithstanding the other provisions of this Agreement, at any
time prior to the Closing Date the Partnership may take actions outside the
ordinary course of business as indicated on Schedule 5.9.

 

5.10 Existing Management Contracts. Partnership covenants that all existing
Contracts for the management of the Hotel are with IHG Affiliates and that any
such management agreements will be terminated at or prior to Closing and the
applicable IHG Affiliate(s) shall release the Partnership from all liability
under such management agreements.

 

5.11 Condominium Easement. Existing Partners will use good faith commercially
reasonable efforts, including the payment of up to $1,000,000 by the Existing
Partners to the parties benefited by the easement, to obtain their approval
prior to Closing to

 

- 10 -



--------------------------------------------------------------------------------

cause the Plaza Level easement in favor of the Related Group condominium (as
such terms are defined in the easement) to be amended via an amendment
substantively similar to the form of easement amendment attached hereto as
Exhibit L, in recordable form, that would allow the Property owner to remove all
or certain of the Plaza Level Amenities and to redevelop or alter the Plaza
Level from time to time, so long as alternative Plaza Level Amenities are
provided at the Hotel; provided it is understood that the obtaining of such
amendment by Closing is not a condition of Closing. The Existing Partners will
keep Strategic advised as to the status of such efforts and incorporate
Strategic’s input into any material revision to the form of such amendment. If
such amendment is not obtained by Closing, the Existing Partners shall continue
to so attempt to obtain such amendment for a period of twelve (12) months after
Closing, and if such amendment is still not obtained by the date that is twelve
(12) months after Closing, the Existing Partners will at such time make a
payment of $1,000,000, less the costs reasonably incurred by the Existing
Partners in connection with its efforts to enter into such amendment, to the
Post-Amendment Partnership; provided, however, prior to incurring costs in
excess of $100,000 to obtain such amendment, the Existing Partners and Strategic
shall enter into good faith discussions to reach an agreement as to whether the
Existing Partners should continue its efforts to obtain the amendment.

 

6. Closing. The time and place of Closing shall be held at 9:00 a.m. local
Atlanta, Georgia time on the Closing Deadline at or through the offices of
Partnership’s attorneys.

 

6.1 Closing Mechanics.

 

(a) If agreed to by all parties, Strategic, Management LLC and Partnership shall
conduct an escrow-style closing through the Closing Agent so that it will not be
necessary for any party to attend the Closing (Strategic, Existing Partners,
Management LLC and Partnership shall have pre-Closings to finalize and shall use
commercially reasonable efforts to sign all documents not later than the day
prior to Closing, and shall deliver such items to the Closing Agent). At
Closing, Strategic and Management LLC shall each deliver to Partnership its
respective Contribution Amount, subject to the adjustments and credits set forth
herein, and the other items required of Strategic and Management LLC as
elsewhere set forth herein, and Partnership shall deliver to Strategic and
Management LLC the Partnership Interest and the other items required of
Partnership as elsewhere set forth herein.

 

(b) Simultaneously with the Closing: (i) Strategic, Management LLC, the General
Partner and Partner Corp. shall enter into the Partnership Agreement in the form
of Exhibit J; (ii) Property LLC shall enter into a Hotel Lease Agreement with
Michigan Avenue, LLC in the form of Exhibit I; (iii) Management LLC shall enter
into a Management Agreement with Michigan Avenue, LLC in the form of Exhibit G;
and (iv) IHG Operating Corporation will enter into a Guaranty of Obligations in
favor of and acknowledged by, Strategic and the Partnership in the form of
Exhibit F; and (v) Management LLC and DTRS General Partner shall enter into a
Limited Partnership Agreement for Strategic TRS Lessee in the form of Exhibit H.

 

(c) Simultaneously with the Closing, the parties will cause the formation of
Mezzanine LLC and Property LLC.

 

- 11 -



--------------------------------------------------------------------------------

(d) Simultaneously with the Closing, the Partnership will transfer ownership of
the Property to Property LLC.

 

6.2 IHG Affiliates and Partnership’s Deliveries. At Closing, Partnership or, as
appropriate, any IHG Affiliate, shall deliver or cause to be delivered to
Strategic the following:

 

A. Evidence of Authority. Evidence that Partnership has the requisite power and
authority to execute and deliver, and perform under, this Agreement and all
Closing Documents, consisting of (i) a certificate of an Assistant Secretary of
the General Partner with respect to the authority to act on behalf of the
General Partner of the individual executing on behalf of the General Partner all
documents contemplated by this Agreement, in the form of Exhibit B attached
hereto and incorporated herein by this reference, and (ii) a certificate of
Partnership signed by each limited partner with respect to the Pre-Amendment
Partnership Agreement and the authority of the General Partner to act on behalf
of Partnership, in the form of Exhibit B-1 attached hereto and incorporated
herein by this reference.

 

B. Reaffirmation. A reaffirmation of the representations, warranties and
covenants set forth in Section 7.1 hereof in the form of Exhibit C and made a
part hereof.

 

C. Partnership Agreement. The Partnership Agreement in the form of Exhibit J.

 

D. Hotel Lease Agreement. A Hotel Lease Agreement in the form of Exhibit I.

 

E. Tax Returns. If applicable, duly completed and signed real estate transfer
tax or sales tax returns.



 

F. Guaranty. A fully executed Guaranty of Obligations by IHG Operating
Corporation guaranteeing certain payment and performance obligations of the
Partnership, Management LLC, and the Existing Partners under this Agreement in
the form of Exhibit F.

 

G. Affiliate Lease Amendment. Fully executed Affiliate Lease Amendment.

 

H. Other Instruments. Such other instruments or documents as may be reasonably
requested by Strategic, or reasonably necessary, to effect or carry out the
purposes of this Agreement, subject to Partnership’s prior approval thereof,
which approval shall not be unreasonably withheld or delayed.

 

6.3 Deliveries by Management LLC. At the Closing, Management LLC shall deliver
or cause to be delivered the following:

 

A. Management Agreement. A Management Agreement in the form attached hereto as
Exhibit G, signed by Management LLC.

 

- 12 -



--------------------------------------------------------------------------------

B. Net Contribution Amount. Management LLC’s Contribution Amount, subject to the
adjustments and credits set forth herein.

 

C. Strategic TRS Lessee Limited Partnership Agreement. A fully executed Limited
Partnership Agreement for Strategic TRS Lessee, in the form of Exhibit H and any
other documents necessary to evidence the formation and operation of Strategic
TRS Lessee.

 

D. Evidence of Authority. Evidence that Management LLC has the requisite power
and authority to execute and deliver, and perform under, this Agreement and all
Closing Documents.

 

E. Other Instruments. Such other instruments or documents as may be reasonably
requested by Strategic, or reasonably necessary to effect or carry out the
purposes of this Agreement, subject to Management LLC’s prior approval thereof,
which approval shall not be unreasonably withheld or delayed.

 

6.4 Deliveries by Strategic. At the Closing, Strategic shall deliver or cause to
be delivered to Partnership the following:

 

A. Net Contribution Amount. Strategic’s Contribution Amount, subject to the
adjustments and credits set forth herein.

 

B. Closing Document Counterparts. Executed counterparts of any of the Closing
Documents described in Sections 6.2 and 6.3 which are to be signed or
acknowledged by Strategic.

 

C. Guaranty. A fully executed Guaranty, in the form of Exhibit G to the
Management Agreement, of Michigan Avenue, LLC’s obligation to pay the
Termination Fee.

 

D. IHG Reservation of Ownership and Rights in and to the Sculpture. A
reservation of rights by an IHG Affiliate in and to that certain Henry Moore
sculpture entitled “Spindle” and an easement over the portion of the Hotel lobby
in which it is located in a form substantially similar to the easement attached
hereto as Exhibit M (the “Easement”). The Easement shall be irrevocable (except
as set forth in subsection (v) below), shall be in recordable form, shall not be
subordinate to any mortgage holder and shall provide that (i) such reservation
of rights may be assigned to any IHG Affiliate or to a museum, trust or other
501(c)(3) organization; (ii) IHG Affiliate or its assignee shall have the right
to remove the sculpture from the Real Property at any time during the term of
the reservation of rights; (iii) IHG Affiliate, its assignee and their invitees
shall have the right to access and view the sculpture during reasonable Hotel
operating hours; (iv) IHG Affiliate or its assignee shall, at its cost,
maintain, insure, and pay all taxes attributable to the sculpture, and shall
cause the sculpture to be in compliance with all legal requirements; (v) IHG
Affiliate or its assignee shall remove the sculpture from the Real Property at
such time as the Partnership desires to demolish (in accordance with and subject
to the provisions of the Partnership Agreement and the Management Agreement) the
Hotel; and (vi) IHG Affiliate or its assignee and Strategic shall cooperate in
connection with any removal of the sculpture by IHG Affiliate or its assignee to
agree on reasonable removal procedures that do not unduly disrupt the operation
of the Hotel. Upon removal of the sculpture, the parties will execute a
recordable termination of such Easement.

 

- 13 -



--------------------------------------------------------------------------------

E. Evidence of Authority. Evidence that Strategic has the requisite power and
authority to execute and deliver, and perform under, this Agreement and all
Closing Documents, in the form of Exhibit D.

 

F. Reaffirmation. A reaffirmation of the representations, warranties and
covenants set forth in Section 7.5 hereof in the form of Exhibit C-1 and made a
part hereof.

 

G. Strategic TRS Lessee Limited Partnership Agreement. A fully executed (by DTRS
General Partner) Limited Partnership Agreement for Strategic TRS Lessee, in the
form of Exhibit H and any other documents necessary to evidence the formation
and operation of Strategic TRS Lessee.

 

H. Other Instruments. Such other funds, instruments or documents as may be
reasonably requested by Partnership, or reasonably necessary, to effect or carry
out the purposes of this Agreement, subject to Strategic’s prior approval
thereof, which approval shall not be unreasonably withheld or delayed.

 

6.5 Partnership’s Closing Costs. The Existing Partners shall pay the following:
(a) the fees and expenses of Existing Partners’ and Management LLC’s attorneys,
and attorneys for the Partnership prior to the Closing, (b) the commission due
the Broker retained by Existing Partners or any IHG Affiliate, and (c) transfer,
documentary, excise, recording or other similar taxes or assessments imposed by
virtue of the Transaction (except mortgage taxes which will be governed by
Section 6.7(b)), including without limitation, any such transfer, documentary,
excise, recording or other similar taxes or assessments resulting from the
transfer contemplated pursuant to Section 6.1(d) (but not any transfers or
deemed transfers to or from Mezzanine LLC or any additional transfers not
currently contemplated or described in this Agreement, all of which will be paid
by Strategic, it being understood, however, that such taxes or assessments
relating to the contributions and issuance of interests in the Partnership, and
one deed conveyance of the Property, e.g., from the Partnership to Property LLC,
will be paid by the Existing Partners as provided above), together with any
costs incurred in obtaining any desired ruling (if and to the extent obtained by
the Existing Partners, in their sole discretion) as to the applicability of, or
contesting any assessment of, such taxes or assessments.

 

6.6 Strategic’s Closing Costs. Strategic shall pay the following: (a) the costs
of Strategic’s Due Diligence, (b) the fees and expenses of Strategic’s
attorneys, and (c) the commission due any broker retained by Strategic other
than the Broker; and (d) transfer, documentary, excise, recording or other
similar taxes or assessments resulting from transfers or deemed transfers to or
from Mezzanine LLC or any additional transfers not currently contemplated or
described in this Agreement, but not including any transfer, documentary,
excise, recording or other similar taxes or assessments that are the
responsibility of the Existing Partners pursuant to Section 6.5(c) above.

 

- 14 -



--------------------------------------------------------------------------------

6.7 Shared Costs.

 

A. Costs Shared Equally. The Existing Partners and Management LLC on one hand,
and Strategic on the other hand, shall each pay fifty percent (50%) of (a) all
Escrow Agent fees (if any) charged in connection with this Transaction, (b) all
costs, expenses and premiums in connection with the preparation of the Title
Commitment and the issuance of the owner’s Title Policy (including all
endorsements and reinsurance provided in the Pro Forma Title Policy); (c) costs
of the Survey (including any Survey costs incurred by Partnership in
anticipation of the Transaction); and (d) sales tax, if any, imposed by virtue
of the Transaction.

 

B. Costs Shared Proportionally. The Existing Partners and Management LLC on one
hand, and Strategic on the other hand, shall share all costs related to
Qualified Financing obtained by Strategic, including any documentary or mortgage
recording costs in connection therewith and all additional costs, expenses and
premiums in connection with the preparation of the lender’s title policy
(including all additional lender endorsements and reinsurance required by the
lender), in the following proportion:

 

(i) Strategic shall pay eighty-five percent (85%) of such costs; and

 

(ii) The Existing Partners and Management LLC shall pay fifteen percent (15%) of
such costs.

 

In the event that this Agreement is Terminated other than due to a default of
the Existing Partners, Partnership, or Management LLC, Strategic shall be solely
responsible for all of its financing costs.

 

6.8 Adjustments; Proration Items. The following adjustments and prorations shall
be computed as of the Closing Proration Time in accordance with this Section 6.8
and Section 6.9. At the Closing, a fair and reasonable estimated accounting of
all adjustments and prorations shall be performed and agreed to by the Existing
Partners and Strategic.

 

A. Real Estate Taxes and Assessments. All unpaid ad valorem real estate and
personal property taxes, and any sales taxes with respect to Rental Payments,
applicable to the Property (regardless of the year for which such taxes are
assessed) shall be prorated as of the Closing Proration Time based on the whole
number of days through the Closing Date. All ad valorem real estate and personal
property taxes, and any sales taxes with respect to Rental Payments, applicable
to the Property for the Closing Tax Year (regardless of the year for which such
taxes are assessed) that have been paid by the Partnership prior to Closing
shall be prorated as of the Closing Proration Time based on the whole number of
days from and including January 1, 2005 and through the Closing Date. All
installments of special assessments due and payable prior to the Closing Date
shall be for the account of the Pre-Amendment Partnership and all installments
of special assessments due and payable on and after the Closing Date shall be
for the account of the Post-Amendment Partnership; provided, however, that the
Pre-Amendment Partnership shall not be required by the foregoing to pay any
installments of special assessments which have not been confirmed or which
relate to projects that have not been completed on the Effective Date. If tax
bills are not available on the Closing Date, taxes shall be prorated at Closing
based upon the tax bills for the Tax Year last issued, or, if available, based
upon the current assessed valuation and current millage rates, and in such event
the Existing Partners and

 

- 15 -



--------------------------------------------------------------------------------

Strategic shall reprorate the taxes, as actual or final tax bills are available,
in accordance with Section 6.10. If the Property has been assessed for property
tax purposes at such rates as would result in reassessment (such as an “escape
assessment” or “roll-back taxes”) based upon the change in use, occupancy or
ownership of the Property on or after the Closing Date, the Post-Amendment
Partnership hereby agrees to pay all such taxes.

 

B. Hotel Revenues.

 

(i) Accounts Receivable. The Pre-Amendment Partnership shall be allocated all
Guest Ledger Receivables for all room nights up to and including the room night
immediately prior to the night when the Closing Proration Time occurs and fifty
percent (50%) of Guest Ledger Receivables for the room night when the Closing
Proration Time occurs. All other Guest Ledger Receivables shall be allocated to
the Post-Amendment Partnership. All income of restaurant and bar facilities
operated by the Partnership and located on the Real Property through the Closing
Proration Time shall be allocated for the account of the Pre-Amendment
Partnership. After the Closing Proration Time, all such income items shall be
for the benefit of the Post-Amendment Partnership. All other Accounts Receivable
attributable to periods prior to the Closing (“Other Accounts Receivables”)
shall belong to the Existing Partners, shall be allocated solely to the account
of the Pre-Amendment Partnership and shall not be subject to proration. The
Partnership will execute any assignment or other documentation necessary to
accomplish same. Accounts Receivable payments received by the Partnership after
the Closing Date shall be applied first to the most recent outstanding invoices
or sums due for such account. Any such Accounts Receivable payments attributable
to periods prior to the Closing shall be for the sole benefit of the Existing
Partners.

 

(ii) Booking Deposits. Advance payments and deposits, if any, for Bookings that
relate to a period after the Closing Proration Time shall be allocated to the
Post-Amendment Partnership. The Post-Amendment Partnership shall assume and
honor for its account all Bookings relating to dates after the Closing Proration
Time provided that Partnership provides a written account to Strategic of all
such Bookings at the Closing.

 

(iii) Vending Machines. Vending machine monies as of the Closing Proration Time
shall be allocated for the sole benefit of the Pre-Amendment Partnership.

 

(iv) Petty Cash. Pre-Amendment Partnership shall be allocated at Closing all
petty cash funds and cash in the Hotel’s house banks at 100% of face value at
the Closing Proration Time.

 

C. Rental Payments. All (i) Rental Payments received by Partnership prior to
Closing; and (ii) all rent and other charges payable pursuant to any ground
lease affecting the Property, shall be prorated as of the Closing Proration
Time, with all such amounts attributable to periods prior to the Closing
Proration Time for the account of the Pre-Amendment Partnership

 

- 16 -



--------------------------------------------------------------------------------

and all such amounts attributable to periods after to the Closing Proration Time
for the account of the Post-Amendment Partnership. Notwithstanding the
foregoing, any percentage rents received prior to Closing under any of the
Leases shall be prorated as of the Closing Proration Time based on the number of
days in the applicable Lease year, with all amounts attributable to days prior
to the Closing Proration Time for the account of the Pre-Amendment Partnership
and amounts attributable to days after the Closing Proration Time for the
account of the Post-Amendment Partnership, all subject to reproration in
accordance with Section 6.10.

 

D. Security Deposits. All utility or other security deposits made by the
Pre-Amendment Partnership shall be assigned to the Post-Amendment Partnership
(or Property LLC or Michigan, LLC, as applicable) and such amounts shall be
allocated to the account of the Pre-Amendment Partnership. Any utility or other
security deposits made by the Pre-Amendment Partnership that cannot be so
assigned shall be returned to and retained by the Existing Partners and any
replacement utility or other deposits required shall be the responsibility of
the Post-Amendment Partnership (or Property LLC or Michigan, LLC, as
applicable).

 

E. Utility Expenses. Water, sewer, gas, waste fee, fire protection, electric and
all other utility expenses and payments due or made with respect to the Property
shall be prorated as of the Closing Proration Time (except for those utility
charges and operating expenses payable by Tenants in accordance with the
Leases).

 

F. Hotel Consumables. The Consumables will be addressed in accordance with
Section 6.11(C), but will not be subject to any proration.

 

G. Other Liabilities. All other identifiable and ascertainable Partnership
Liabilities that have accrued prior to Closing, including payments due or owing
under any Contracts and any fees as to which periodic payments are made for
applicable licenses and Permits, if any, shall be prorated as of the Closing
Proration Time. All Contract deposits, security deposits or other security
obtained or held by Partnership, if any, shall be retained by (or if applicable,
assigned or transferred to) the Post-Amendment Partnership (or Property LLC or
Michigan, LLC, as applicable). In addition, a credit shall be given to the
Post-Amendment Partnership for the principal amount of, and any accrued interest
on, indebtedness of the Pre-Amendment Partnership existing at Closing that will
not be paid immediately after Closing as contemplated by the Partnership
Agreement (if any).

 

H. Closing Financing. Strategic is to arrange Qualified Financing for the
Partnership as provided herein, and the gross amount of the financing incurred
by the Partnership on or about Closing shall be treated for the purposes of the
prorations as a credit to the Post-Amendment Partnership, which shall have the
effect of reducing the Contribution Amount. For example, if the value of the
Property was $100, the Strategic Contribution Amount $85, the amount borrowed by
the Partnership on or about Closing $75, and the net proration amount for the
benefit of the Post-Amendment Partnership $5, the net Contribution Amount to be
made by Strategic to the Partnership at Closing would be $17 which is $85 less
85% of the sum of $75 and $5 (i.e., $68).

 

I. Insurance. All insurance policies pertaining to the Property or the
Partnership prior to Closing shall remain solely with the Existing Partners and
shall not be assigned or otherwise transferred to the Post-Amendment
Partnership, Property LLC or Michigan Avenue, LLC, and no pre-paid insurance
premiums shall be prorated.

 

- 17 -



--------------------------------------------------------------------------------

6.9 Proration Statement and Schedules. On or before five (5) days prior to the
Closing Date, Partnership shall deliver to Strategic and Management LLC a
current proration schedule of the items and amounts to be prorated as set forth
in Section 6.8, and a draft settlement statement for the Transaction, prepared
as if the Transaction were a sale of assets.

 

A. Strategic Contribution Amount Adjustments. If as a result of such prorations
the net amount allocable to the account of the Post-Amendment Partnership is
greater than the net amount allocable to the account of the Pre-Amendment
Partnership, the Contribution Amount due from Strategic at Closing shall be
decreased by eighty-five percent (85%) of the difference between the net amount
allocated to the Post-Amendment Partnership less the net amount allocated to the
Pre-Amendment Partnership. If as a result of such prorations the net amount
allocable to the account of the Pre-Amendment Partnership is greater than the
net amount allocable to the account of the Post-Amendment Partnership, the
Contribution Amount due from Strategic at Closing shall be increased by
eighty-five percent (85%) of the difference between the net amount allocated to
the Pre-Amendment Partnership and the net amount allocated to the Post-Amendment
Partnership.

 

B. Management LLC Contribution Amount Adjustments. If as a result of such
prorations the net amount allocable to the account of the Post-Amendment
Partnership is greater than the net amount allocable to the account of the
Pre-Amendment Partnership, the Contribution Amount due from Management LLC at
Closing shall be decreased by one percent (1%) of the difference between the net
amount allocated to the Post-Amendment Partnership less the net amount allocated
to the Pre-Amendment Partnership. If as a result of such prorations the net
amount allocable to the account of the Pre-Amendment Partnership is greater than
the net amount allocable to the account of the Post-Amendment Partnership, the
Contribution Amount due from Management LLC at Closing shall be increased by one
percent (1%) of the difference between the net amount allocated to the
Pre-Amendment Partnership and the net amount allocated to the Post-Amendment
Partnership.

 

6.10 Reproration After Closing. The provisions of Section 6 shall survive the
Closing. If the actual amounts of any of the aforesaid proration items are
unavailable as of the Closing Date, then such proration shall be made on the
basis of an amount reasonably estimated by Strategic and the Existing Partners
at Closing and Strategic and the Existing Partners shall thereupon reprorate
such items at such times as the exact amounts for such proration items become
available. If an amount is owed to the Pre-Amendment Partnership as a result of
such reproration adjustment, eighty-five percent (85%) of such amount shall be
payable by Strategic to the Existing Partners. If an amount is owed to the
Post-Amendment Partnership as a result of such reproration adjustment,
eighty-five percent (85%) of such amount shall be payable by the Existing
Partners to Strategic. Alternatively, Strategic, the Existing Partners and
Management LLC may give effect to this provision by adjustments to the Capital
Account(s) of the applicable party(ies) in accordance with the provisions of the
Partnership Agreement provided it has the same economic effect.

 

- 18 -



--------------------------------------------------------------------------------

6.11 Other Costs.

 

A. Change of Ownership Costs. Except as otherwise provided herein, all costs
associated with the change of ownership of the Property contemplated hereby in
the nature of costs associated with the transfer or assignment of any liquor
licenses and other Permits, obtaining new liquor licenses or permits where
required, the transfer or assignment of applicable software licenses (not
including Excluded Software) or obtaining replacement software licenses, where
applicable, and similar items, and such other costs outlined in Schedule 6.11
attached hereto, shall be the responsibility of the Post-Amendment Partnership
and allocable among the partners of the Post-Amendment Partnership in accordance
with their respective Partnership Interests as evidenced by the Partnership
Agreement, provided, however, that the Existing Partners will cause the
foregoing assignments to be approved without charge or expense as to any
licenses or agreements with IHG Affiliates.

 

B. Capital Expenditures Funding. Strategic, Management LLC and the Existing
Partners agree to make an initial contribution into the Reserve Account to pay
for FF&E replacements in the Closing Tax Year in the amount and pursuant to the
terms set forth in the Partnership Agreement. The Existing Partners, Management
LLC and Strategic agree that $1,329,573 of Strategic’s Contribution Amount,
which represents payment of the amounts in excess of the 2005 Minimum Capital
Replacement Funds required to fund the Existing Partners and Management LLC’s
agreed upon portion of the difference between the 2005 Capital Replacements
Budget and the 2005 FF&E Reserve (as such terms are defined in the Management
Agreement), shall be retained in the Post-Amendment Partnership pursuant to
Section 3.1(g) of the Partnership Agreement. Such amount will not be subject to
proration. The Existing Partners will cause the improvements and replacements
described in Schedule 6.11(B) to be completed prior to Closing.

 

C. Consumables Funding. An actual inventory of the unopened cases of Consumables
shall be taken the day preceding the Closing Date (or such other date as the
parties hereto may reasonably agree upon). The value attributable to such
unopened cases of Consumables shall be as disclosed by Partnership’s books;
provided, however, if no cost is ascertainable with respect to particular
Consumables on Partnership’s books, the first in, first out method of valuation
shall be used (the “Consumables Value”). Consumables for purposes of this
valuation shall not include Consumables stocked in the guest rooms of the hotel
or not in unopened cases on the Closing Date. At Closing, Strategic shall
contribute an amount equal to eighty-five percent (85%) of the Consumables Value
to Strategic TRS Lessee and the Existing Partners and Management LLC shall
contribute an amount equal to fifteen percent (15%) of the Consumables Value to
Strategic TRS Lessee.

 

- 19 -



--------------------------------------------------------------------------------

7. Representations and Warranties.

 

7.1 Partnership’s Representations and Warranties. The Existing Partners, as of
the date of the execution of this Agreement by Partnership, jointly and
severally represent and warrant to Strategic, and covenant with Strategic,
subject to the matters on the applicable Representation Exception Schedules, as
follows:

 

A. Organization, Power and Authority. (1) Partnership is duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
all necessary power to execute and deliver this Agreement and perform all its
obligations hereunder; (2) Partner Corp. is duly organized, validly existing and
in good standing under the Laws of the State of Delaware and has all necessary
power to execute and deliver this Agreement and perform all its obligations
hereunder; (3) General Partner is duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all necessary power to
execute and deliver this Agreement and perform all its obligations hereunder;
(4) Management LLC is duly organized, validly existing and in good standing
under the Laws of the State of Maryland and has all necessary power to execute
and deliver this Agreement and perform all its obligations hereunder. The
Partnership is, to the extent required by Law, duly qualified to do business in
the State in which the Real Property is located. The execution, delivery and
performance of this Agreement (i) has been duly and validly authorized by all
necessary action on the part of the Partnership, the General Partner, Partner
Corp. and Management LLC, (ii) does not conflict with or result in a violation
of the organizational documents of the Partnership, the General Partner, Partner
Corp. or Management LLC (including, as applicable, the certificate of
incorporation, charter or by-laws, or partnership agreement), or any judgment,
order or decree of any court or arbiter in any proceeding to which any such
party is a party, and (iii) does not conflict with or constitute a material
breach of, or constitute a material default under, any contract, agreement or
other instrument by which the Partnership, the General Partner, Partner Corp. or
Management LLC is bound or to which the Partnership, the General Partner,
Partner Corp. or Management LLC is a party.

 

B. Partners. With respect to the Partnership, a true and accurate list of all of
the partners and the respective percentage interests of each partner in the
Partnership is set forth on Schedule 7.1(B) hereto. All currently issued and
outstanding partnership interests were duly authorized and validly issued in
accordance with the terms of the Partnership’s Constituent Documents, and in
compliance with applicable Laws. Except as created by this Agreement, there are
no valid outstanding interests, equity interests, subscriptions, purchase
rights, subscription rights, conversion rights, exchange rights, options,
warrants, preemptive rights, rights of first refusal, rights of first offer, or
other rights or other arrangements or commitments outstanding or obligating the
Partnership to issue, sell or otherwise cause to be outstanding any ownership
interest in such entity, any security convertible into or exercisable or
exchangeable for such ownership interests, or any other equity participation in
such entity.

 

C. Subsidiaries and Investments. The Partnership has no subsidiaries and does
not own, directly or indirectly, any investments in any other person or entity.

 

D. No Agreement to Sell Real or Personal Property. Except as set forth in
Schedule 7.1(D), Partnership has not entered into any currently effective
agreement to sell or dispose of (i) all or any portion of its interest in and to
the Real Property, or (ii) all or any material portion of its interest in
Personal Property, other than in the ordinary course of business.

 

E. Leases.

 

(i) Tenants. Schedule 7.1(E)(i) attached hereto and incorporated herein by this
reference identifies all Leases at the Real Property; provided,

 

- 20 -



--------------------------------------------------------------------------------

however, that the foregoing is not intended (and shall not be construed) as a
representation by Partnership of the parties that are in actual possession of
any portion of the Real Property since there may be subtenants, licensees or
assignees that are in possession of portions of the Real Property of which
Partnership may not be aware, and provided further that Partnership does not
represent or warrant that any particular Lease or Leases will be in force or
effect on the Closing Date or that the Tenants will have performed their
obligations thereunder. Partnership has provided, or will provide, true and
correct copies of all such Leases to Strategic.

 

(ii) Lease Defaults. To the Partnership’s Knowledge, except for defaults cured
and except as set forth on Schedule 7.1(E)(ii) attached hereto and incorporated
herein by this reference, Partnership has neither (1) received any written
notice from any Tenant of the Real Property asserting or alleging that
Partnership is in default under such Tenant’s Lease, nor (2) sent to any Tenant
of the Real Property any written notice alleging or asserting that such Tenant
is in default under such Tenant’s Lease. To the Partnership’s Knowledge, there
exists no material default under any Lease that is material to the continued
operation of the Hotel.

 

F. Contracts. Schedule 7.1(F) attached hereto and incorporated herein by this
reference identifies all Contracts in effect (not including any Bookings-related
Contract or reservation that has not been documented in a writing), true and
correct copies of which have been, or will be, provided to Strategic. To the
Partnership’s Knowledge, there exists no material default under any Contract
that is material to the continued operation of the Hotel. Except as set forth on
Schedule 7.1(F), Partnership has not received any written notice of default from
any parties to the Contracts that has not been cured by Partnership.

 

G. Permits. To the Partnership’s Knowledge, (i) Schedule 7.1(G) attached hereto
and incorporated herein by reference identifies all existing Permits currently
necessary for the operation of the Hotel; (ii) all Permits are in effect or can
be readily obtained; and (iii) Partnership has not received any written notice
of default from the Permit issuer which has not been cured by the Partnership.

 

H. Hotel Names. Schedule 7.1(H) attached hereto and incorporated herein by this
reference identifies all Hotel Names and is complete and correct in all
respects. To Partnership’s Knowledge, Partnership has not received any written
notice or claim that the Hotel Names infringe or misappropriate the copyright or
trademark of a third party.

 

I. Tax Matters.

 

(i) To the Partnership’s Knowledge, any taxes or special assessments that have
been levied with respect to the Real Property or the Partnership, or any portion
thereof, and that are outstanding or unpaid, other than amounts not yet due and
payable or, if due and payable, not yet delinquent, are set forth on Schedule
7.1(I) attached hereto and incorporated herein by this reference.

 

- 21 -



--------------------------------------------------------------------------------

(ii) The Partnership has filed all material tax returns and reports required to
be filed by it with all taxing authorities requiring the same and all such tax
returns are or will be true, complete and accurate in all material respects.

 

(iii) To the Partnership’s Knowledge, no deficiency for a material amount of tax
has been asserted, assessed or threatened in writing by a taxing authority
against the Partnership with respect to the operations of such party and, to the
Partnership’s Knowledge, no such assessment or asserted tax liability is
reasonably expected to be made. To the Partnership’s Knowledge, no audits or
investigations by any taxing authority are currently pending or threatened in
writing against the Partnership.

 

(iv) To the Partnership’s Knowledge, the Partnership has no material liability
for taxes, if any, required to have been withheld and paid in connection with
amounts paid or owing to any employee, creditor, independent contractor or other
third party except as disclosed in the financial statements.

 

(v) To the Partnership’s Knowledge, all taxes accrued but not yet due and
payable are shown on the financial statements provided by Partnership to
Strategic hereunder and no taxes are delinquent.

 

(vii) The Partnership has not consented to extend the time beyond the Closing in
which any tax may be assessed or collected by any taxing authority.

 

(viii) The Partnership has not been a member of an Affiliated Group (as defined
in Section 1504 of the Code) or any similar group defined under local, state or
foreign tax Law and has no liability for taxes of any other Person under
Treasury Regulations Section 1.1502-6 or any similar provision of local, state
or foreign tax Law.

 

(ix) The Partnership has not been a party to or bound by any tax allocation or
tax sharing agreement and has no contractual obligation to indemnify any other
Person with respect to taxes.

 

(x) No claim has been made within the past three years by a taxing authority in
a jurisdiction where the Partnership does not pay tax or file tax returns that
Partnership is subject to taxes assessed by such jurisdiction.

 

(xi) Schedule 7.1(I) attached hereto and incorporated herein by this reference
contains a list of all states, territories and jurisdictions (whether foreign or
domestic) in which the Partnership is currently filing tax returns.

 

J. Personal Property. To the Partnership’s Knowledge, the Personal Property
located at or otherwise used in connection with the Real Property (i) complies
in all material respects with the applicable Brand Standards (as defined in the
Management Agreement), and (ii) is otherwise at adequate levels. Partnership
holds good and marketable title to the Personal Property free and clear of all
Liens, and all items of Personal Property have been

 

- 22 -



--------------------------------------------------------------------------------

fully paid for, in accordance with normal business practice, except for office
equipment and those items identified on Schedule 7.1(J) attached hereto and
incorporated herein by reference which are subject to installment payments and
with respect to which there are no installments due which are delinquent.

 

K. Balance Sheets. To the Partnership’s Knowledge, any financial statements of
the Partnership or the Hotel heretofore delivered to Strategic are true, correct
and complete in all material respects and fairly present the consolidated
financial condition of the Partnership at and as of the dates thereof and the
results of its operations for the periods covered thereby. To the Partnership’s
Knowledge, there has been no material adverse change since the financial
statements dated for the period ended December 31, 2004. At Strategic’s request
and at its cost and expense, at any time before or after the Closing, the
Partnership shall provide to Strategic’s designated independent auditor access
to the books and records of the Property, and all related information regarding
the period for which Strategic is required to have the Property audited under
the regulations of the Securities and Exchange Commission.

 

L. Litigation Proceedings. Except as set forth on Schedule 7.1(L) and except for
matters related to disputes in connection with Bookings involving individual
Hotel guests, (i) there are no claims, actions, suits or proceedings pending
against the Partnership or the Hotel that relate to the Partnership, the Real
Property or the Hotel; and (ii) to the Partnership’s Knowledge, there are no
claims, actions, suits or proceedings (other than claims, actions, suits or
proceedings that would reasonably be deemed to be frivolous) threatened against
the Partnership, Real Property or the Hotel that seek monetary damages in excess
of $150,000 individually or $500,000 in the aggregate or seek an unspecified
amount of damages. To Partnership’s Knowledge, no petition has been filed by the
Partnership, nor has the Partnership received written notice of any petition
filed against the Partnership, under the Federal Bankruptcy Code or any similar
state or federal Law.

 

M. Compliance. Except for violations that have been cured or are noted on
Schedule 7.1(M), the Partnership has not received any written notice from any
governmental authority with respect to the violation of any zoning Law or
ordinance applicable to the Real Property. Prior to the Closing Date, any
uncured violations listed on Schedule 7.1(M) and any other violations that arise
prior to the Closing Date shall, in Partnership’s sole discretion, be cured or
contested by the Existing Partners at their sole expense. After the Closing, the
Existing Partners shall, with their chosen counsel and at their own expense, be
solely responsible for curing or contesting any such violation that is not cured
or successfully contested prior to Closing and Strategic agrees to defer sole
responsibility for the curing or contesting of any such violation to the
Existing Partners.

 

N. Insurance Compliance. To the Partnership’s Knowledge, except for violations
that have been cured, the Partnership has not received any written notice from
any insurance company that carries any of the Partnership’s insurance with
respect to the Real Property that any portion of the Real Property materially
violates any building, fire, or health code, statute, ordinance, rule or
regulation applicable to the Real Property.

 

- 23 -



--------------------------------------------------------------------------------

O. Condemnation. To the Partnership’s Knowledge, there are no pending, or
threatened Condemnation Proceedings against the Real Property or any of the
rights-of-way located adjacent thereto.

 

P. Assessments. To the Partnership’s Knowledge, no governmental assessments for
sewer, sidewalk, water, paving, electrical, power or other improvements are
pending or threatened.

 

Q. Reserved.

 

R. Labor and Employment Matters. None of the Hotel Employees are employed by the
Partnership. To the Partnership’s Knowledge, except as set forth in Schedule
7.1(R), (a) the Partnership is not a party to any union agreement or collective
bargaining agreement or work rules or practices agreed to with any labor
organization or employee association applicable to its employees and no attempt
to organize any of such employees has been made or is pending, (b) there has
been no labor strike, dispute, slowdown, stoppage or lockout against or
affecting the Partnership during the last two (2) years that had a Partnership
Material Adverse Effect, and (c) no unfair labor practice charge or complaint
against the Partnership is pending before the National Labor Relations Board or
any similar governmental authority.

 

S. Deliveries. The Partnership has not altered the documentation, agreements or
instruments delivered to Strategic.

 

T. Third Party Consents. Schedule 7.1(T) sets forth a list of all material
consents and waivers of rights of first refusal or offer of third parties
required under agreements expressly entered into with such third parties to
accomplish the Transaction contemplated by this Agreement.

 

U. Commissions. To the Partnership’s Knowledge, except as may be disclosed on
Schedule 7.1(U) attached hereto and incorporated herein by this reference and
other than in the ordinary course of business in connection with Bookings, there
are no commissions or referral fees relating to either the sale of the Hotel or
the Leases currently outstanding.

 

V. Environmental Matters. Except as may be set forth in Schedule 7.1(V) attached
hereto and incorporated herein by this reference, or in the written inspection
reports (including environmental reports) delivered to or obtained by Strategic
in connection herewith, or otherwise disclosed in writing to Strategic, to
Partnership’s Knowledge, none of Partnership or any other occupant or user of
any of the Real Property, or any portion thereof, have stored or disposed of (or
engaged in the business of storing or disposing of) or have released or caused
the release of any hazardous waste, contaminants, oil, radioactive or other
material on the Real Property, or any portion thereof, the removal of which is
required or the maintenance of which is prohibited or penalized by any
applicable federal, state or local statutes, Laws, ordinances, rules or
regulations. To Partnership’s Knowledge, except as may be set forth in Schedule
7.1(V), or in the written inspection reports (including environmental reports)
delivered to or obtained by Strategic in connection herewith or otherwise
disclosed in writing to Strategic, the Real Property is free from any such
hazardous waste, contaminants, oil, radioactive and other materials, except any
such materials maintained in accordance with applicable Law.

 

- 24 -



--------------------------------------------------------------------------------

W. The Americans with Disabilities Act. Partnership has not received any written
notice from a third party that the Real Property does not comply with the
Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. (the “ADA”)
or any other applicable Laws governing the use of the Real Property by persons
with disabilities.

 

X. Constituent Documents. Schedule 7.1(X) attached hereto and incorporated
herein by this reference sets forth a true and complete list of the
Partnership’s constituent documents. Each constituent document is in full force
and effect, and true, complete and correct copies thereof have been delivered to
Strategic. There are no dissolution, termination or liquidation proceedings
pending or contemplated with respect to the Partnership.

 

Y. Foreign Persons. The Partnership is not a “foreign person,” as such term is
defined in Section 1445 of the Code. The transaction contemplated by this
Agreement is not subject to Section 897 of the Code or to the withholding
requirements of Section 1445 of the Code.

 

Z. Debt Instruments. All existing debt instruments to which Partnership is a
party are held by an IHG Affiliate and will be discharged in connection with the
Closing in accordance with the Partnership Agreement.

 

AA. Undisclosed Liabilities. To Partnership’s Knowledge, the Partnership has no
material Liabilities, and there is no basis for any proceeding, hearing,
investigation, charge, complaint, or claim with respect to any material
Liability, except for: (i) Liabilities reflected in the financial statements
described in this Section 7.1 or the disclosure schedules to this Section 7.1,
(ii) Liabilities under agreements, contracts, purchase orders and other similar
arrangements which have arisen in the ordinary course of business; and (iii)
Liabilities which have arisen since the date of the latest such financial
statements in the ordinary course of business.

 

7.2 Partnership’s Warranties Deemed Modified. Because Strategic’s primary
reliance on the status of the matters addressed by Partnership’s Warranties is
its own Due Diligence, to the extent that Strategic has or obtains Knowledge
prior to the Due Diligence Deadline (with respect to matters covered by Survey
Objections) or the Effective Date for all other matters that Partnership’s
Warranties are inaccurate, untrue or incorrect in any way, such Partnership’s
Warranties, and any Representation Exception Schedule applicable thereto, shall,
if Closing occurs, be deemed modified to reflect Strategic’s Knowledge. In
addition, Partnership’s Warranties are made and given subject to the disclosures
contained in the applicable Representation Exception Schedule(s). The
Partnership shall not be deemed to be in breach of any Partnership’s Warranties
(and no claim shall lie in respect thereof) in respect of any such matter so
disclosed in the applicable Representation Exception Schedule. Where brief
particulars only of a matter are set out or referred to in the applicable
Representation Exception Schedule(s), or a reference is made to a particular
part only of a disclosed document, full particulars of the matter and the full
contents of the document are deemed to be disclosed. The specific disclosures
set forth in the applicable Representation Exception Schedule(s) have been
organized by Partnership to correspond to section references in this Agreement
to which the

 

- 25 -



--------------------------------------------------------------------------------

disclosure may be most likely to relate, but such disclosure shall also be
deemed to be exceptions to or modifications or qualifications of other
Partnership’s Warranties contained herein to the extent such disclosures are
expressly referenced or Strategic Knew such disclosures were applicable. In the
event that there is any inconsistency between this Agreement and matters
disclosed in the Representation Exception Schedules, information contained in
the Representation Exception Schedules shall prevail and shall be deemed to be
the relevant disclosure.

 

7.3 Claims of Breach Prior to Closing. If at or prior to the Closing,
Partnership obtains Knowledge that any Partnership’s Warranty is or has become
untrue, inaccurate or incorrect in any material respect, Partnership shall give
Strategic written notice thereof within ten (10) Business Days of obtaining such
Knowledge (but, in any event, prior to the Closing) and Partnership shall have
the right to cure such misrepresentation or breach and shall be entitled to a
reasonable adjournment of the Closing (not to exceed ten (10) Business Days) to
attempt such cure. If, after the Due Diligence Deadline (with respect to matters
covered by Survey Objections) or the Effective Date (for all other matters) but
prior to the Closing, Strategic or any of Strategic’s Representatives obtain
Knowledge that any Partnership’s Warranty is or has become untrue, inaccurate or
incorrect in any material respect, and Strategic gives Partnership written
notice thereof within five (5) Business Days of obtaining such Knowledge (but,
in any event, prior to the Closing), the Existing Partners shall have the right
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed ten (10) days) to attempt such cure.
If Strategic fails to notify Partnership on or prior to the Closing Date of
Strategic’s Knowledge that any Partnership’s Warranty is or has become untrue,
inaccurate or incorrect, then Strategic shall be deemed to waive such breach of
Partnership’s Warranties. With respect to any breach of Partnership’s Warranties
described herein that is not cured by Partnership or waived by Strategic in
accordance with the foregoing, Strategic shall have the following remedies: (i)
if such breach of Partnership’s Warranties has a material adverse effect, then
Strategic may, as its sole and exclusive remedy, (x) Terminate this Agreement
and receive a refund of the Deposit and (y) in the case of a willful or
intentional breach of Partnership’s Warranties by one of the Existing Partners,
seek indemnification from the Existing Partners pursuant to Section 11.3(i)
(provided such indemnity shall not in such event be subject to the Threshold
Amount limitation set forth in Section 11.7) for any Losses incurred by
Strategic after Closing in connection with such breached Partnership’s
Warranties, subject to the Strategic Costs Cap; or (ii) if such breach of
Partnership’s Warranties does not have a material adverse effect, then Strategic
shall not have the right to Terminate this Agreement, but shall be obligated to
proceed with Closing, and in such event Strategic’s sole and exclusive remedy
shall be to obtain for its own benefit indemnification pursuant to Section
11.3(i) (provided such indemnity shall not in such event be subject to the
Threshold Amount limitation set forth in Section 11.7) for any Losses incurred
by Strategic after Closing in connection with such breached Partnership’s
Warranties. The untruth, inaccuracy or incorrectness of Partnership’s Warranties
shall be deemed to have a material adverse effect only if Strategic’s damages
resulting from the untruth, inaccuracy or incorrectness of Partnership’s
Warranties are in excess of Seven Hundred Fifty Thousand and No/100 Dollars
($750,000.00).

 

7.4 Survival and Limits on Strategic’s Claims. Partnership’s Warranties shall
survive the Closing for a period of one (1) year and the Existing Partners shall
only be liable to Strategic hereunder for a breach of Partnership’s Warranties
made herein or in any of

 

- 26 -



--------------------------------------------------------------------------------

the documents executed by Partnership at the Closing with respect to which a
claim is made by Strategic against the Existing Partners in writing on or before
one (1) year after the date of the Closing and subject to all other provisions
of this Agreement. Other than Strategic’s right to Terminate this Agreement in
accordance with Section 7.3, Strategic’s sole remedy for a breach of
Partnership’s Warranties is to seek indemnification in accordance with, and
subject to, the provisions of Section 11.3(i) and subject to the limitations set
forth therein and in Section 11.7.

 

7.5 Strategic’s Representations and Warranties. Strategic, at to itself or as to
a Strategic Affiliate, as the case may be, as of the date of the execution of
this Agreement by Strategic, represents and warrants to Partnership as follows,
and as a condition precedent to Partnership’s obligation to consummate the
Transaction at Closing pursuant to the terms of this Agreement, the following
representations of Strategic shall be true and correct in all material respects
as of the Closing Date:

 

A. Organization, Power and Authority. Strategic is an entity duly organized,
validly existing and in good standing under the Laws of the state of its
organization and has all necessary power to execute and deliver this Agreement
and perform all its obligations hereunder. Strategic has the full power and
authority to enter into this Agreement and the execution and delivery of this
Agreement by Strategic (i) has been duly and validly authorized by all necessary
action on the part of Strategic, (ii) does not conflict with or result in a
violation of Strategic’s articles or by-laws or any judgment, order or decree of
any court or arbiter in any proceeding to which Strategic is a party, and (iii)
does not conflict with or constitute a material breach of, or constitute a
material default under, any contract, agreement or other instrument by which
Strategic is bound or to which it is a party. There are no lawsuits filed or
served against Strategic or, to Strategic’s Knowledge, otherwise pending or
threatened the outcome of which could adversely affect Strategic’s ability to
pay the Contribution Amount and receive the Partnership Interest or otherwise
perform its obligations under this Agreement.

 

B. No Bankruptcy. Strategic has not (A) commenced a voluntary case, or had
entered against it a petition, for relief under any federal bankruptcy act or
any similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors.

 

C. Sophisticated Investor. Strategic, or Strategic Affiliate, as the case may
be, is an experienced investor that specializes in the investment in and
ownership and operation of hotel properties in geographically diverse markets.
As such, Strategic or Strategic Affiliate is a sophisticated real estate owner,
investor and manager with particular experience in the acquisition, ownership
and operation of hotels similar to the Hotel. Strategic or Strategic Affiliate,
as the case may be, warrants and represents that it has the ability through its
own employees, or through agents, independent contractors, consultants or other
experts with whom it has a relationship, to evaluate fully the investment
characteristics of the Partnership Interest and the Hotel and to assess fully
all issues pertaining to title to the Real Property, the value of the Property,
the rights and liabilities of Partnership under any management agreements, the
past performance of the Hotel, the projected performance of the Hotel, the
structural integrity and

 

- 27 -



--------------------------------------------------------------------------------

soundness of all improvements and structures located on the Real Property, the
environmental condition of the Real Property, the compliance of the Hotel and
the operation and management thereof with all Laws and the structure and
organization of the Partnership. Accordingly, Strategic as to itself, or as to a
Strategic Affiliate warrants and represents that, except for the representations
and warranties expressly made by Partnership or the Existing Partners in this
Agreement, Strategic or Strategic Affiliate has not and will not rely upon any
warranty, representation, statement of fact, or other information made by or
furnished by or on behalf of Partnership or Existing Partners or any of their
Affiliates, but is relying solely on its own investigations, assessments,
evaluations, and those of its own employees, agents, independent contractors,
consultants, and other experts with whom it is dealing in connection with this
Transaction.

 

D. Investment Intention; No Resales. Strategic is acquiring the Partnership
Interest to be acquired hereunder for the purpose of investment and not with the
present intention of, or for resale in connection with, the distribution
thereof, and not with any present intention of distributing such Partnership
Interest and has no present plan or intention to Sell any of the Partnership
Interest acquired by it pursuant to any of the transactions contemplated hereby.
For this purpose, the term “Sell” means to sell, exchange, contribute,
distribute or otherwise dispose of, to pledge or otherwise encumber, or to enter
into a short sale, equity swap, option or other risk-reducing transaction with
respect to, the Partnership Interest. Strategic acknowledges that any direct or
indirect offer, transfer, sale, assignment, pledge, hypothecation or other
disposition of any such Partnership Interest shall be subject to the provisions
of the Partnership Agreement.

 

E. Partnership Interest Unregistered; Accredited Investor. Strategic has been
advised that (x) the offer and issuance of the Partnership Interest has not been
registered under the Securities Act, (y) the Partnership Interest being
purchased by Strategic hereunder may need to be held indefinitely and (z) there
is no established market for the Partnership Interest and it is not anticipated
that there will be any such market for the Partnership Interest in the
foreseeable future. Strategic as to itself, or as to a Strategic Affiliate
represents and warrants that: (i) Strategic or Strategic Affiliate is an
“Accredited Investor” under Rule 501(a) promulgated under the Securities Act;
(ii) Strategic’s or Strategic Affiliate’s knowledge and experience in financial
and business matters are such that Strategic is capable of evaluating the merits
and risks of its investment in such Partnership Interest, or Strategic or
Strategic Affiliate has been advised by a Representative possessing such
knowledge and experience; (iii) Strategic, Strategic Affiliate and Strategic’s
Representatives, including Strategic’s professional, financial, tax and other
advisors, if any, have carefully considered the proposed investment by Strategic
in the Partnership Interest, and Strategic or Strategic Affiliate understands
and has taken cognizance of (or has been advised by its representatives as to)
the risk factors related to the acquisition of such Partnership Interest, and no
representations or warranties have been made to Strategic, Strategic Affiliate
or their Representatives concerning the Partnership Interest, the Partnership or
the Partnership’s business, operations, financial condition or prospects or
other matters except as set forth herein; (iv) in making its decision to
purchase the Partnership Interest being purchased by it hereunder, Strategic and
Strategic Affiliate has relied upon independent investigations made by Strategic
and Strategic Affiliate and, to the extent believed by Strategic and Strategic
Affiliate to be appropriate, Strategic’s Representatives, including Strategic’s
professional, financial, tax and other advisors, if any; (v) Strategic,
Strategic Affiliate and their Representatives have been given the opportunity to
request to examine all Documents of, and to

 

- 28 -



--------------------------------------------------------------------------------

ask questions of, and to receive answers from, Partnership and its
Representatives concerning the terms and conditions of the acquisition of the
Partnership Interest being purchased by Strategic hereunder and to obtain any
additional information which Strategic or its Representatives deem necessary;
and (vi) Strategic acknowledges that Partnership is entering into this Agreement
in reliance upon Strategic’s representations and warranties set forth herein.

 

F. Covenant Regarding Financing Arrangements. Strategic covenants to Partnership
that it will obtain Qualified Financing from an Institutional Investor prior to
Closing; provided, however, in no event shall any such Institutional Investor
obtain any Partnership Interest in the Partnership or the Post-Amendment
Partnership or any controlling interest in Strategic (other than that which
would arise in connection with a pledge of Strategic’s Partnership Interest or a
pledge of interests in Strategic that is not prohibited by the Partnership
Agreement) as a result of such financing; and provided, further, that in no
event shall Strategic have the right to Terminate this Agreement or seek a
return of the Deposit as a result of its inability to secure Qualified
Financing. Strategic shall advise the Partnership as to all material aspects of
the structuring of any such Qualified Financing and shall take into account the
reasonable advice of the Partnership with respect to same. Strategic and
Partnership acknowledge and agree that Strategic’s failure to comply with the
provisions of this Section 7.5(F) shall be deemed to be a Partnership Material
Adverse Effect. Notwithstanding the foregoing, in the event Strategic, using
commercially reasonable efforts, is unable to obtain or close the funding of
Qualified Financing by the Closing Deadline, Strategic shall have the right to
extend the Closing Deadline for up to thirty (30) days as necessary to obtain
and close the funding of such Qualified Financing.

 

8. Casualty and Condemnation. If after the Effective Date and prior to the
Closing Date, any portion of the improvements is materially damaged or destroyed
by fire or other casualty, or there shall be commenced or instituted against the
Real Property any Condemnation Proceeding, Partnership shall promptly give
written notice of such event to Strategic, and the following provisions shall
apply notwithstanding the contrary terms of any applicable Laws with respect to
the subject matter of Section 8:

 

8.1 Major Event. If (i) such damage or destruction results in a casualty loss in
excess of Two Million and no/100 Dollars ($2,000,000.00) and such damage or
destruction is not capable of being substantially cured within three (3) months,
in each case as reasonably determined by Partnership, or Partnership elects not
to so cure, or (ii) such Condemnation Proceeding would result in the taking of a
portion of the Real Property worth in excess of Two Million and no/100 Dollars
($2,000,000.00) and such Condemnation Proceeding is not capable of being
dismissed within three (3) months, in each case as reasonably determined by
Partnership, or Partnership elects not to contest such Condemnation Proceeding,
then Strategic and Partnership shall each have the right to Terminate this
Agreement by written notice to the other party given no later than ten (10)
Business Days after Partnership gives notice of such event, in which event the
Deposit shall be returned to Strategic, provided that the Closing Date shall be
extended, if necessary, to provide sufficient time for Strategic to make such
election, and provided that in such event in lieu of termination by Strategic or
Partnership, Strategic may elect to take subject to such casualty or
condemnation and proceed to Closing with the Partnership receiving any insurance
or condemnation proceeds, as applicable (“Event Waiver”). The failure by
Strategic or Partnership to so elect in writing to Terminate this Agreement
within such period shall be deemed an election not to Terminate this Agreement.

 

- 29 -



--------------------------------------------------------------------------------

8.2 Closing Despite Casualty/Condemnation. If a casualty or Condemnation
Proceeding occurs and neither Strategic nor Partnership Terminates this
Agreement on account thereof in accordance with Section 8.1, then the Closing
shall take place as contemplated in Section 6 of this Agreement. If the Closing
occurs despite such casualty or Condemnation Proceeding, unless due to an Event
Waiver, (i) the parties shall agree on reasonable measures to cure or dismiss
such casualty or Condemnation Proceeding post-Closing in accordance with the
provisions of the Management Agreement and the Partnership Agreement, (ii) the
Existing Partners shall be responsible for the costs of any such agreed upon
repair, restoration or dismissal action, and (iii) in addition, notwithstanding
anything to the contrary set forth herein, the Existing Partners shall be
responsible for maintaining its existing policy(ies) of business interruption
insurance during the pendency of any such casualty restoration or condemnation
proceeding such that the Partnership receives the proceeds thereof.

 

9. Other Conditions to Closing. The obligation of Strategic, Management LLC and
Partnership to close the Transaction shall be further subject to the
satisfaction at or prior to Closing of the conditions precedent set forth in
Sections 9.1 and 9.2 below.

 

9.1 Conditions to Strategic’s Obligations. The conditions precedent to
Strategic’s obligations at Closing referenced above are as follows, any or all
of which may be expressly waived by Strategic in writing, at its sole option and
if not waived, Strategic shall be entitled to a refund of the Deposit:

 

A. Representations. The Partnership’s Warranties set forth in Section 7.1,
subject to Sections 7.2 and 7.3, shall be true and correct in all material
respects on and as of the Closing Date, except as modified in a manner permitted
by the Agreement, as if made on and as of such date, except to the extent that
they expressly relate to an earlier date;

 

B. Partnership Compliance. Partnership, the Existing Partners and Management LLC
shall have performed all of the covenants, undertakings and obligations to be
performed or complied with by them at or prior to the Closing;

 

C. Closing of CIMS Limited Partnership. The closing pursuant to the Chicago
Contribution Agreement shall occur simultaneously with the Closing of the
Transaction; provided, however, if such closing does not occur as a result of a
default of a Strategic Affiliate under such Contribution Agreement, then this
condition shall be deemed satisfied for purposes of this Section 9.1; and

 

D. Other Matters. The Partnership shall have (i) Removed all Required Removal
Items and other title matters not reflected on the Pro Forma Title Policy (and
there shall be delivered a Title Policy to the extent required by such Pro Forma
Title Policy, with Existing Partners causing to be provided to the Title Company
customary title affidavits and similar forms required by the Title Company for
the issuance of such Title Policy); (ii) obtained Required Estoppel Certificates
or Existing Partners shall have provided substitute estoppels in accordance with
Section 4.4; (iii) obtained Required Permits in accordance with Section 4.5(A);
(iv) obtained Required Software Licenses in accordance with Section 4.5(B), and
(v) obtained the Parking Garage Lease Amendment and the Affiliate Lease
Amendment.

 

- 30 -



--------------------------------------------------------------------------------

9.2 Conditions to Partnership’s Obligations. The conditions precedent to
Partnership’s, Existing Partners’ and Management LLC’s obligations at Closing
referenced above are as follows, any or all of which may be expressly waived by
the Existing Partners in writing, at its sole option:

 

A. Representations. Strategic’s representations and warranties set forth in
Section 7.5 shall be true and correct in all material respects on and as of the
Closing Date, except as modified in a manner permitted by the Agreement, as if
made on and as of such date, except to the extent that they expressly relate to
an earlier date;

 

B. Strategic Compliance. Strategic shall have performed all of the covenants,
undertakings and obligations to be performed or complied with by Strategic at or
prior to the Closing; and

 

C. Closing of CIMS Limited Partnership. The closing pursuant to the Chicago
Contribution Agreement shall occur simultaneously with the Closing of the
Transaction; provided, however, if such closing does not occur as a result of a
default of an IHG Affiliate under such Contribution Agreement, then this
condition shall be deemed satisfied for purposes of this Section 9.2.

 

D. Qualified Financing. Strategic shall have obtained Qualified Financing
pursuant to Section 7.5(F), and the Net Financing Proceeds shall be available to
be distributed in accordance with (and as defined in) the Partnership Agreement
immediately after Closing.

 

9.3 Waiver of Conditions. By Closing the Transaction, Partnership, Strategic,
Existing Partners, and Management LLC shall be conclusively deemed to have
waived the benefit of any remaining unfulfilled conditions set forth in Sections
9.1 and 9.2, respectively.

 

9.4 Chicago Contribution Agreement. Notwithstanding anything to the contrary set
forth herein, Partnership and Strategic acknowledge and agree that the
Transaction described herein and the transaction described in the Chicago
Contribution Agreement must Close simultaneously and that any extension of the
Closing pursuant to the Chicago Contribution Agreement shall automatically
extend the Closing hereunder.

 

10. Transaction Issues: Brokers, Confidentiality and Indemnity.

 

10.1 Brokers. Each party represents to the other that such party has not
incurred any obligation to any broker with respect to the Transaction except for
the Broker, which obligations have been incurred pursuant to a separate
agreement with such Broker executed in connection with the Transaction. The
Existing Partners shall, upon the Closing of this Transaction pay to the Broker
the appropriate commission pursuant to the terms of the brokerage agreement with
Broker. Except for Broker and such commission payable as set forth above, the
Existing Partners, Strategic and Management LLC each hereby (a) represent and
warrant to the other that it has not employed, retained or consulted any broker,
agent, or finder in carrying on a negotiation in connection with this Agreement
or the Transaction, and (b) indemnify and agree to hold the other harmless from
and against any and all claims, demands,

 

- 31 -



--------------------------------------------------------------------------------

causes of action, debts, liabilities, judgments and damages (including costs and
reasonable attorneys’ fees actually incurred in connection with the enforcement
of this indemnity) which may be asserted or recovered against the indemnified
party on account of any brokerage fee, commission or other compensation arising
by reason of the Indemnitor’s breach of this representation and warranty. This
paragraph shall survive the Closing or any termination of this Agreement.

 

10.2 Confidentiality. Except to the extent otherwise required by applicable Law,
Strategic and the Partnership shall each use the other’s Confidential Materials
only in connection with the purposes of this Agreement and shall make such
Confidential Materials available only to its Representatives having a “need to
know” with respect to such purpose. Each of Strategic and the Partnership shall
advise each such Representative of such party’s obligations under this
Agreement. Except to the extent contemplated by this Agreement, the Confidential
Materials and all rights to the Confidential Materials which have been or will
be provided by Partnership to Strategic shall remain the exclusive world-wide
property of Partnership prior to the Closing Date and shall be held in trust by
Strategic for the benefit of Partnership. None of the parties will, directly or
indirectly, deal with, use, exploit, or disclose such Confidential Materials to
any Person or entity for any purpose prior to the Closing Date, except as
described herein or unless and until expressly authorized in writing to do so by
the other. If the transactions contemplated hereby are not consummated, each
party will return or destroy as much of such written Confidential Materials as
the party furnishing such Confidential Materials shall reasonably request. The
restrictions of this Section 10.2 shall terminate on the Closing Date, and
thereafter, the Confidential Materials (other than Employee Information and
information regarding Pre-Amendment Partnership’s operating costs or similar
financial information pertaining to Partnership’s pre-Closing management of the
Hotel and Property that are not reasonably needed by the Partnership in
connection with the ongoing ownership and operation of the Hotel) may be used by
the Post-Amendment Partnership free of any restriction imposed by this
Agreement. Partnership and Strategic will consult with each other before issuing
any press releases or otherwise making any public statements or filings with
governmental entities with respect to this Agreement or the transactions
contemplated hereby and shall not issue any press releases or make any public
statements or filings with governmental entities prior to such consultation and
shall modify any portion thereof if the other party reasonably objects thereto,
unless the same may be required by applicable Law.

 

10.3 Indemnity. Strategic hereby agrees to indemnify, defend, and hold
Partnership and each of the other Partnership Parties free and harmless from and
against any and all Losses (including reasonable attorneys’ fees, expenses and
disbursements) arising out of or resulting from (a) the breach of the terms of
Section 10.2 or (b) the entry on the Real Property and/or the conduct of any Due
Diligence by it or any of its Representatives at any time prior to the Closing;
provided, however, that Strategic’s obligations under this clause (b) shall not
apply to the mere discovery of an pre-existing environmental or physical
condition at the Real Property. The foregoing indemnity shall survive the
Closing (and not be merged therein) or any earlier termination of this
Agreement.

 

- 32 -



--------------------------------------------------------------------------------

11. Default At or Prior to Closing.

 

11.1 Strategic Default. If Partnership, the Existing Partners or Management LLC
terminates this Agreement pursuant to Section 4.7(b)(iii) by written notice to
Strategic of such termination, Partnership shall receive payment of the Deposit
as full liquidated damages for such default of Strategic and Escrow Agent shall
deliver such payment within five (5) Business Days after such demand of
Partnership, the parties hereto acknowledging the difficulty of ascertaining the
actual damages in the event of such a default, that it is impossible more
precisely to estimate the damages to be suffered by Partnership, Existing
Partners, or Management LLC upon Strategic’s default, that such forfeiture of
the Deposit is intended not as a penalty, but as full liquidated damages and
that such amount constitutes a reasonable good faith estimate of the potential
damages arising therefrom. Except with respect to the indemnification provisions
set forth in Section 10.3 of this Agreement, the right to Terminate this
Agreement and receive payment of the Deposit as full liquidated damages, are
Partnership’s, Existing Partners’, and Management LLC’s sole and exclusive
remedies in the event of default hereunder by Strategic, and Partnership,
Existing Partners, or Management LLC hereby waives, relinquishes and releases
any and all other rights and remedies (except, if Closing occurs, any that
survive Closing or termination pursuant to the express provisions of this
Agreement), including, but not limited to: (1) any right to sue Strategic for
damages or to prove that Partnership’s, Existing Partners’, or Management LLC’s
actual damages exceed the Deposit which is hereby provided as full liquidated
damages, (2) any right to sue Strategic for specific performance, or (3) any
other right or remedy which Partnership, Existing Partners, or Management LLC
may otherwise have against Strategic, either at law, or equity or otherwise.

 

11.2 Partnership Default. If Partnership, Management LLC or either of the
Existing Partners defaults in the observance or performance of its covenants and
obligations hereunder at or prior to Closing of the Transaction, and such
default continues for the greater of ten (10) Business Days after the date of
receipt of written notice from Strategic demanding cure of such default, or the
expiration of other applicable cure periods set forth in this Agreement, if
Strategic does not exercise its right to Terminate pursuant to Section
4.7(a)(iii), then provided such suit is filed within thirty (30) days of the
Closing Deadline, Strategic shall be entitled to sue Partnership, the Existing
Partners and/or Management LLC for specific performance of this Agreement and
immediately receive a return of the Deposit. Strategic shall have no right of
specific performance after Closing. Except with respect to any right, obligation
or liability which survives the Closing, including any indemnification
provisions set forth in this Agreement, and except with respect to those
remedies granted to Strategic pursuant to Section 4.7(a)(iii) and Section 7.3,
Strategic’s right to sue for specific performance is Strategic’s sole and
exclusive remedy in the event of default hereunder by Partnership, the Existing
Partners or Management LLC, and Strategic hereby waives, relinquishes and
releases any and all other rights and remedies (except any that survive Closing
or termination pursuant to the express provisions of this Agreement), including,
but not limited to: (1) any right to sue for damages, or (2) any other right or
remedy which Strategic may otherwise have against Partnership, Management LLC or
either of the Existing Partners at law, in equity or otherwise. Strategic agrees
that its failure to timely commence an action for specific performance within
such the period noted above shall be deemed a waiver by it of its right to
commence such an action for specific performance as well as a waiver by it of
any right it may have to file or record a notice of lis pendens or notice of
pendency of action or similar notice against any portion of the Property.
Notwithstanding the

 

- 33 -



--------------------------------------------------------------------------------

foregoing, in the event Strategic exercises its right to Terminate pursuant to
Section 4.7(a)(iii), nothing contained herein shall prevent Strategic from
seeking to recover its actual, documented out-of-pocket costs reasonably
incurred by Strategic in connection the performance of its Due Diligence, its
efforts to obtain Qualified Financing, including loan commitment fees, its
efforts in entering into this Agreement, and other similar costs or expenses
incurred by Strategic in connection with its good faith efforts to close the
Transaction in accordance with the terms of this Agreement; provided, however,
in no event shall such costs exceed, in the aggregate (for Strategic and any
applicable Strategic Affiliate) under this Agreement and the Chicago
Contribution Agreement, One Million and No/100 Dollars ($1,000,000.00) (the
“Strategic Costs Cap”).

 

11.3 Agreement of Existing Partners to Indemnify. Subject to the terms and
conditions of this Agreement, the Existing Partners agree to indemnify, defend,
and hold harmless the Strategic Indemnitees from and against any and all Losses
asserted against, imposed upon or incurred by the Strategic Indemnitees that
arise out of (i) a breach of any Partnership’s Warranties (subject to Sections
7.2, 7.3 and 7.4); and (ii) Liabilities of the Partnership, i.e., both the
Pre-Amendment Partnership and Post-Amendment Partnership, (including without
limitation those that arise out of the operation of the Business by the
Partnership), accrued or accruing prior to the Closing Date, regardless of when
the claim for such liability actually arises (but not including any amounts for
which the Post-Amendment Partnership received a credit pursuant to the
prorations set forth in Section 6.8 (to the extent of such credit)); provided,
however, that the Existing Partners shall have no liability under (a) Section
11.3(i) for Losses arising in connection with breaches of Partnership’s
Warranties that are expressly waived by Strategic or deemed waived pursuant to
the provisions of this Agreement or (b) Section 11.3(ii) for Losses arising out
of matters (other than in connection with Liabilities to third parties in
connection therewith, e.g., slip and fall cases, amounts owed to contractors for
work done prior to Closing) pertaining to the following: the physical condition
of the Property, title to or the boundaries of the Real Property, defects in
title or survey relating to the physical condition of the Property, matters
pertaining to the physical condition of the Property that could have reasonably
been discovered during Due Diligence, pest control matters, soil conditions, the
presence, existence or absence of hazardous wastes, toxic substances or other
environmental matters, compliance with building, health, safety, land use and
zoning laws, regulations and orders (subject to Section 7.1(M)), structural and
other engineering characteristics, traffic patterns, market data, economic
conditions or projections, the fitness of the Property for use as a hotel, the
financial performance or potential of the Property and any other information
pertaining to the market and physical environments in which they are located.
Notwithstanding anything to the contrary set forth herein, this provision shall
survive the Closing as set forth in Section 11.7, but shall not survive any
termination of this Agreement if the Closing does not occur (except with respect
to any indemnification under subsection (i) above for any willful or intentional
breach of Partnership’s Warranties by the Existing Partners in accordance with
Section 7.3).

 

11.4 Agreement of Strategic to Indemnify. Subject to the terms and conditions of
this Section 11, if Closing occurs Strategic agrees to indemnify, defend, and
hold harmless the Partnership Indemnitees from and against any and all Losses
asserted against, imposed upon, or incurred by the Partnership Indemnitees by
reason of, resulting from, based upon, or arising out of the breach of any
representation or warranty of Strategic contained in or this Agreement.

 

- 34 -



--------------------------------------------------------------------------------

11.5 Procedures for Indemnification. To the extent that the Existing Partners
are the Indemnitor under an Indemnification Claim arising pursuant to Section
11.3 above, amounts required to be paid in respect of such Indemnification Claim
will be paid to the Post-Amendment Partnership. If within thirty (30) days after
the date on which written notice of an Indemnification Claim arising pursuant to
Section 11.3(ii) above has been given, the Indemnitor shall acknowledge in
writing to the Indemnitee and without qualification its indemnification
obligations as provided in Section 11.3(ii); then, except as hereinafter
provided, the Indemnitee shall not, and the Indemnitor shall, have the right to
(a) contest, defend, litigate or settle such Indemnification Claim, and (b)
assert any counter-claim or cross-claim or otherwise exercise any rights the
Existing Partners or Partnership may have directly related to such
Indemnification Claim and, to the extent it has made a payment to Indemnitee
pursuant to its indemnification obligations in respect of such Indemnification
Claim, to retain any judgments, awards, settlements or other benefits procured
in connection with any such action ((a) and (b) collectively, “Defend the
Claim”) and the Indemnitee shall cooperate with the Indemnitor in connection
therewith, at Indemnitor’s expense. The Indemnitee shall have the right to be
represented by counsel at its own expense in any such contest, defense,
litigation or settlement conducted by the Indemnitor provided that the
Indemnitee shall be entitled to reimbursement therefor if the Indemnitor shall
lose its right to contest, defend, litigate and settle such Indemnification
Claim as herein provided. The Indemnitor shall lose its right to Defend the
Claim if it shall fail to diligently contest, defend, litigate or settle, in its
sole and reasonable discretion, the Indemnification Claim. So long as the
Indemnitor has not lost its right and/or obligation to Defend the Claim as
herein provided, the Indemnitor shall have the exclusive right to Defend the
Claim and shall have the exclusive right, in its discretion exercised in good
faith, and upon the advice of counsel, to settle any such matter, either before
or after the initiation of litigation, at such time and upon such terms as it
deems fair and reasonable, provided that at least ten (10) days prior to any
such settlement, written notice of its intention to settle shall be given to the
Indemnitee, and provided that as to any such Indemnification Claim that is
material, the Indemnitor will provide such information as Indemnitee may from
time to time reasonably request in connection therewith, consult with Indemnitee
as to the contest, litigation and settlement relating to such Indemnification
Claim, and in good faith take into account Indemnitee’s advice and input in
connection therewith. All expenses (including without limitation attorneys’
fees) incurred by the Indemnitor in connection with the foregoing shall be paid
by the Indemnitor. Notwithstanding the foregoing, in connection with any
settlement negotiated by an Indemnitor, no Indemnitee shall be required by an
Indemnitor to (x) enter into any settlement that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnitee of a release from all liability in respect of such claim or
litigation, (y) enter into any settlement that attributes by its terms liability
to the Indemnitee or (z) consent to the entry of any judgment that does not
include as a term thereof a full dismissal of the litigation or proceeding with
prejudice. No failure by an Indemnitor to acknowledge in writing its
indemnification obligations Section 11.3(ii) shall relieve it of such
obligations to the extent they exist. If an Indemnitee is entitled to
indemnification against such an Indemnification Claim, and the Indemnitor fails
to accept a tender of, or assume, the defense of a Indemnification Claim
pursuant to its obligation under Section 11.3(ii), or if, in accordance with the
foregoing, the Indemnitor shall lose its right to Defend the Claim, the
Indemnitee shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to Defend the Claim, and may settle such Indemnification
Claim,

 

- 35 -



--------------------------------------------------------------------------------

either before or after the initiation of litigation, at such time and upon such
terms as the Indemnitee, in good faith, deems fair and reasonable, provided that
at least ten (10) days prior to any such settlement, written notice of its
intention to settle is given to the Indemnitor. If, pursuant hereto, the
Indemnitee so contests, defends, litigates or settles such an Indemnification
Claim, for which it is entitled to indemnification hereunder as hereinabove
provided, the Indemnitee shall be reimbursed by the Indemnitor for the
Indemnification Claim, including reasonable attorneys’ fees and other expenses
of defending, contesting, litigating and/or settling such Indemnification Claim
which are incurred from time to time, forthwith following the presentation to
the Indemnitor of itemized bills for said attorneys’ fees and other expenses.

 

11.6 Duration. The (i) indemnification rights of the parties hereto for Losses
resulting from a breach of representations and warranties contained herein are
subject to the condition that the Indemnitor shall have received written notice
of the Losses for which indemnity is sought within one (1) year after the
Closing Date; and (ii) the indemnification rights of Strategic Indemnitees under
Section 11.3(ii) are subject to the condition that the Existing Partners shall
have received written notice of the Losses for which indemnity is sought within
twenty (20) years after the Closing Date.

 

11.7 Limitations.

 

(a) If the Closing occurs, the Indemnitor shall be obligated to indemnify the
Indemnitee only when the aggregate of all Losses suffered or incurred by the
Indemnitee as to which a right of indemnification is provided under Section 11.3
or Section 11.4 exceeds the Threshold Amount. After the aggregate of all Losses
suffered or incurred by the Indemnitee exceeds the Threshold Amount, the
Indemnitor shall be obligated to indemnify the Indemnitee for all such Losses
without reduction by the Threshold Amount. In no event shall the aggregate
Liability of the Existing Partners under Section 11.3, or the Liability of
Strategic under Section 11.4, exceed the Partnership Maximum Amount.
Notwithstanding the above, neither the Threshold Amount nor the Partnership
Maximum Amount shall apply to the indemnification rights of Strategic
Indemnitees pursuant to Section 11.3(ii) or to any amounts due as a result of a
reproration in accordance with Section 6.10. If the Closing does not occur, the
aggregate Liability of the Existing Partners under Section 11.3(i) for willful
or intentional breaches of Partnership’s Warranties shall not exceed the
Strategic Costs Cap. The limitations set forth in this Section 11.7(a) shall not
apply to any indemnity provided pursuant to Sections 10.1 or 10.3.

 

(b) The Indemnitor shall not be liable for Losses in excess of the actual Losses
suffered by the Indemnitee as a result of the act, circumstance, or condition
for which indemnification is sought.

 

12. Notices. All notices, consents, approvals and other communications which may
be or are required to be given by any of Partnership, Existing Partners,
Strategic or Management LLC under this Agreement shall be properly given only if
made in writing and sent by (a) hand delivery, or (b) certified mail, return
receipt requested, or (c) a nationally recognized overnight delivery service
(such as Federal Express, UPS Next Day Air or Airborne Express), or (d) by
telecopying to the telecopy number listed below (provided that a copy of such
notice is also delivered within 24 hours to the party by one of the other
methods listed herein), with all postage and delivery charges paid by the sender
and addressed to Strategic, Existing Partners,

 

- 36 -



--------------------------------------------------------------------------------

Management LLC or Partnership, as applicable as set forth below, or at such
other address (or telecopy number) as each may request in writing. Such notices
delivered by hand, by telecopy, or overnight delivery service shall be deemed
received on the date of delivery and, if mailed, shall be deemed received upon
the earlier of actual receipt or two days after mailing. Said notice addresses
are as follows (and Partnership, Existing Partners, Strategic and Management LLC
shall have the right to designate changes to their respective notice addresses,
effective five (5) days after the delivery of written notice thereof):

 

If to Partnership, Partner

Corp., General Partner or

Management LLC:

  

InterContinental Hotels Group

Three Ravinia Drive

Suite 100

Atlanta, Georgia 30346-2149

Attention: Robert Chitty

Telephone No.: (770) 604-5321

Telecopy No.: (770) 604-5075

With a copy to:

  

InterContinental Hotels Group

Three Ravinia Drive

Suite 100

Atlanta, Georgia 30346-2149

Attention: Legal Dept. - Paul Huang

Telephone No.: (770) 604-2644

Telecopy No.: (770) 604-5075

With a copy to:

  

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Timothy Pakenham, Esq.

Telephone No.: (404) 881-7755

Telecopy No.: (404) 253-8768

If to Strategic:

  

Strategic Hotel Capital, L.L.C.

77 West Wacker Drive

Suite 4600

Chicago, IL 60601

Attention: Steve Kisielica

Fax: (312) 658-5797

 

- 37 -



--------------------------------------------------------------------------------

With copies to:

 

Strategic Hotel Capital, L.L.C.

77 West Wacker Drive

Suite 4600

Chicago, IL 60601

Attention: Paula Maggio

Fax: (312) 658-5799

 

And

 

Perkins Coie LLP

131 S. Dearborn Street

Suite 1700

Chicago, IL 60603-5559

Attention: Phillip Gordon

Fax: (312) 324-9600

 

13. General Provisions.

 

13.1 Execution Necessary. This Agreement shall not be binding upon Partnership
until fully executed and delivered by Partnership, and no action taken by
Partnership’s Representatives shall be deemed an acceptance of this Agreement
until this Agreement has been so executed by Partnership and delivered to
Strategic.

 

13.2 Counterparts. This Agreement may be executed in separate counterparts. It
shall be fully executed when each party whose signature is required has signed
at least one counterpart even though no one counterpart contains the signatures
of all of the parties to this Agreement.

 

13.3 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and inure to the benefit of
the parties hereto and their respective permitted successors and assigns.
Strategic shall not have the right to assign or delegate any right, duty or
obligation of it under this Agreement to any other party (other than a wholly
owned Strategic Affiliate) without the prior written consent of Partnership,
which consent Partnership may grant or withhold in its sole and absolute
discretion, and any such assignment shall be null and void ab initio.

 

13.4 Governing Law. This Agreement shall be governed by the Laws of the State of
Delaware.

 

13.5 Entire Agreement. This Agreement and all the exhibits referenced herein and
annexed hereto contain the entire agreement of the parties hereto with respect
to the matters contained herein, and no prior agreement or understanding
pertaining to any of the matters connected with this Transaction shall be
effective for any purpose. Neither this Agreement nor any provision hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.

 

- 38 -



--------------------------------------------------------------------------------

13.6 Time is of the Essence. TIME IS OF THE ESSENCE of the Transaction and this
Agreement. If the time period by which any right, option or election provided
under this Agreement must be exercised, or by which any act required hereunder
must be performed, or by which the Closing must be held, expires on a Saturday,
Sunday or legal or bank holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

 

13.7 Interpretation. The titles, captions and paragraph headings are inserted
for convenience only and are in no way intended to interpret, define, limit or
expand the scope or content of this Agreement or any provision hereof. If any
time period under this Agreement ends on a day other than a Business Day, then
the time period shall be extended until the next Business Day. This Agreement
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Agreement to be drafted. If any
words or phrases in this Agreement shall have been stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Agreement shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Agreement and no implication or
inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated.

 

13.8 Survival. Except as set forth below, the covenants, agreements,
indemnities, representations and warranties contained herein shall not survive
the Closing or any termination of this Agreement. The following provisions shall
survive the Closing, expiration or termination of this Agreement (limited, as
applicable, as the term of survival may be otherwise specifically provided
therein): Section 1.2 (“Definitions”); Sections 3.3 and 3.4 (“Allocations and
Treatment of Transactions”); Sections 4.5 and 4.6 (“Required Permits; Software
Licenses and As-Is, Where-Is, With All Faults”); Section 5 (“Partnership’s
Covenants”) (but not including Sections 5.1 or 5.8); Sections 6.2, 6.3, and
6.4—last subsection (“Other Instruments”); Sections 6.5 through 6.11
(“Closing”); Section 7.1 (which representations and warranties shall survive the
Closing for a period of one (1) year), 7.2, 7.3, 7.4, 7.5 (which representations
and warranties shall survive the Closing for a period of one (1) year but not
any termination of this Agreement) (“Representations and Warranties”); Section 8
(Casualty and Condemnation); Section 10 (“Transaction Issues: Brokers,
Confidentiality and Indemnity”); Sections 11.1 through 11.7 (Default and
Indemnities); Section 12 (“Notices”); Section 13 (“General Provisions”); Section
14 (“Earnest Money and Escrow Agent”); and Section 15 (“Retention of Hotel
Employees”), provided the parenthetical descriptions of such sections are not
meant to limit the portions of such sections that survive, it being understood
that all such numbered sections shall survive.

 

13.9 Further Assurances. Each party agrees to execute and deliver to the other
such further documents or instruments as may be reasonable and necessary in
furtherance of the performance of the terms, covenants and conditions of this
Agreement; provided, however, that the execution and delivery of such documents
by such party shall not result in any additional liability or cost to such
party. Existing Partners shall make available to Strategic the Partnership’s
accounting books, records, financial statements, legal and other similar
memoranda and letters of advice issued to the Partnership and similar documents
promptly after Closing, and in no event later than December 31, 2005.

 

- 39 -



--------------------------------------------------------------------------------

13.10 Exclusive Application. Nothing in this Agreement is intended or shall be
construed to confer upon or to give to any person, firm or corporation other
than Strategic, Management LLC, the Existing Partners and Partnership any right,
remedy or claim under or by reason of this Agreement. All terms and conditions
of this Agreement shall be for the sole and exclusive benefit of the parties
hereto and may not be assigned (other than as expressly permitted pursuant to
Section 13.3).

 

13.11 Partial Invalidity. If all or any portion of any of the provisions of this
Agreement shall be declared invalid by Laws applicable thereto, then the
performance of said offending provision shall be excused by the parties hereto
and each party agrees to use good faith efforts to enter into a modification or
separate agreement which sets forth in valid fashion the covenants of such
offending provision in a manner which counsel to both parties determine is
valid; provided, however, that, if the performance of such excused provision
materially affects any material aspect of this Transaction and the parties are
unable to reach agreement as to such a modification or separate agreement,
despite good faith efforts,, then the party hereto for whose benefit such
excused provision was inserted in this Agreement shall have the right,
exercisable by written notice given to the other party within ten (10) days
after such provision is so declared invalid, to Terminate this Agreement.
Strategic shall be entitled to a refund of the Deposit upon any Termination of
this Agreement pursuant to this Section 13.11.

 

13.12 Waiver Rights. Strategic reserves the right to waive, in whole or in part,
any provision hereof which is for the benefit of Strategic. Management LLC
reserves the right to waive, in whole or in part, any provision hereof which is
for the benefit of Management LLC. Partnership reserves the right to waive, in
whole or in part, any provision hereof that is for the benefit of Partnership.
The Existing Partners reserve the right to waive, in whole or in part, any
provision hereof that is for the benefit of the Existing Partners.

 

13.13 No Implied Waiver. Unless otherwise expressly provided herein, no waiver
by Partnership, the Existing Partners, Strategic or Management LLC of any
provision hereof shall be deemed to have been made unless expressed in writing
and signed by such party. No delay or omission in the exercise of any right or
remedy accruing to Partnership, the Existing Partners, Strategic or Management
LLC upon any breach under this Agreement shall impair such right or remedy or be
construed as a waiver of any such breach theretofore or thereafter occurring.
The waiver by Partnership, the Existing Partners, Strategic or Management LLC of
any breach of any term, covenant or condition herein stated shall not be deemed
to be a waiver of any other breach, or of a subsequent breach of the same or any
other term, covenant or condition herein contained.

 

13.14 Rights Cumulative. All rights, powers, options or remedies afforded to
Partnership, the Existing Partners, Strategic or Management LLC either hereunder
or by Law shall be cumulative and not alternative, and the exercise of one
right, power, option or remedy shall not bar other rights, powers, options or
remedies allowed herein or by Law, unless expressly provided to the contrary
herein.

 

- 40 -



--------------------------------------------------------------------------------

13.15 Attorneys’ Fees. Should any party employ an attorney or attorneys to
enforce any of the provisions hereof or to protect its interest in any manner
arising under this Agreement, or to recover damages for breach of this
Agreement, the non-prevailing party in any action pursued in a court of
competent jurisdiction (the finality of which is not legally contested) agrees
to pay to the prevailing party all reasonable costs, damages and expenses,
including attorney’s fees, expended or incurred in connection therewith.

 

13.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR THE RELATIONSHIP OF
STRATEGIC, THE EXISTING PARTNERS, MANAGEMENT LLC AND PARTNERSHIP HEREUNDER. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN)
OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

 

13.17 Facsimile Signatures. Signatures to this Agreement transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.

 

13.18 Maximum Aggregate Liability. IN NO EVENT AND UNDER NO CIRCUMSTANCES SHALL
STRATEGIC, THE PARTNERSHIP, THE EXISTING PARTNERS OR MANAGEMENT LLC BE LIABLE
PURSUANT TO THIS AGREEMENT FOR ANY LOSS OF PROFITS (NOT INCLUDING PAYMENT OF
FEES PAYABLE UNDER THIS AGREEMENT), OR INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND WHATSOEVER EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Partnership pursuant
hereto or in connection herewith, the maximum aggregate liability of Partnership
and the Partnership Parties pursuant to this Agreement, and the maximum
aggregate amount which may be awarded to and collected by Strategic pursuant to
this Agreement (not including the indemnification obligations of the Existing
Partners pursuant to Section 11.3(ii) which shall not be subject to this
limitation) shall not exceed Partnership’s Liability Limit. The provisions of
this section shall survive the Closing (and not be merged therein) or any
earlier termination of this Agreement.

 

13.19 Exhibits and Schedules. All exhibits and schedules referred to in, and
attached to, this Agreement are hereby incorporated herein in full by this
reference.

 

14. Earnest Money and Escrow Agent. The Escrow Deposits shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:

 

14.1 Deposit. Escrow Agent shall invest the Escrow Deposits in government
insured interest-bearing instruments reasonably satisfactory to Strategic and
Partnership, shall not commingle the Escrow Deposits with any funds of Escrow
Agent or others, and shall promptly provide Strategic, Management LLC and
Partnership with confirmation of the investments made.

 

- 41 -



--------------------------------------------------------------------------------

14.2 Delivery at Closing. If the Closing occurs, Escrow Agent shall deliver the
Escrow Deposits to, or upon the instructions of, Strategic, Management LLC and
Partnership on the Closing Date.

 

14.3 Return or Delivery of Deposit Outside Closing. Escrow Agent shall deliver
the Deposit to Partnership, Strategic or Management LLC only upon receipt of a
written demand therefor from such party in accordance with the terms of this
Agreement, after which Escrow Agent shall give written notice to the other party
of such demand. Thereafter, (a) if Escrow Agent does not receive a written
objection from the other party to the proposed payment within ten (10) days
after the giving of such notice, then Escrow Agent is hereby authorized to make
such payment, but (b) if Escrow Agent does receive such written objection within
such period, Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions signed by Partnership, Strategic and Management
LLC or a final judgment of a court. In the event of any return of the Deposit to
Strategic as provided for hereunder, One Hundred and No/100 Dollars ($100.00)
thereof shall be payable to Partnership, and such amount shall in effect
constitute option money, making this Agreement binding even if any conditions or
provisions herein are entirely with the discretion or control of Strategic.

 

14.4 Stakeholder. The parties acknowledge that Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that Escrow Agent
shall not be deemed to be the agent of either of the parties, and that Escrow
Agent shall not be liable to either of the parties for any action or omission on
its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any Liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Partnership,
the Existing Partners, Strategic or Management LLC resulting from Escrow Agent’s
mistake of Law respecting Escrow Agent’s scope or nature of its duties. Existing
Partners and Strategic shall jointly and severally indemnify and hold Escrow
Agent harmless from and against all Liabilities (including reasonable attorneys’
fees, expenses and disbursements) incurred in connection with the performance of
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by Escrow Agent in bad faith, in disregard of this Agreement or
involving negligence on the part of Escrow Agent.

 

14.5 Taxes. The party receiving any portion of the Escrow Deposits (or the
benefit thereof) shall pay any income taxes on any interest earned on the
portion of the Escrow Deposits it receives. Strategic will provide to Escrow
Agent its taxpayer identification. Management LLC will provide to Escrow Agent
its taxpayer identification number. Partnership represents and warrants to
Escrow Agent that its taxpayer identification number is 22-2987367.

 

14.6 Execution by Escrow Agent. Escrow Agent has executed this Agreement in
order to confirm that Escrow Agent has received and shall hold the Escrow
Deposits, in escrow, and shall disburse the Escrow Deposits pursuant to the
provisions of this Article 14. Strategic, the Existing Partners, Management LLC
and Partnership are free to amend or modify this Agreement without Escrow
Agent’s signature as long as such amendment does not affect Escrow Agent’s
liability hereunder.

 

- 42 -



--------------------------------------------------------------------------------

15. Retention of Hotel Employees. Strategic acknowledges that Management LLC
will manage the Hotel in accordance with the Management Agreement described in
Section 6.1(b)(iii) and that Management LLC or an IHG Affiliate (other than the
Partnership, Property LLC, Michigan Avenue, LLC, or Strategic TRS Lessee) will
employ all Hotel Employees at the Hotel.

 

16. Miscellaneous. Strategic acknowledges that the server identified on Exhibit
A-1 and currently located at the Hotel is Excluded Property and agrees that
Management LLC and/or the Existing Partners may continue to house such server at
the Hotel for up to twelve (12) months from the Closing Date for use solely by
Management LLC, Existing Partners or their designee. Strategic shall have no
right, title or interest in or to such server or any data contained thereon.
Management LLC shall be responsible for the risk of loss of, and damage to, and
Strategic shall have no responsibility for, such server while same is in
Management LLC’s possession or under Management LLC’s control, except with
respect to damage or loss to such server caused by theft or any force majeure
event insured against by the Partnership in excess of any applicable deductible.

 

(Signatures on the Following Page)

 

- 43 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Strategic, Management LLC, Partnership, General Partner and
Partner Corp. have executed this Agreement under seal as of the day and year
first above written.

 

PARTNERSHIP: INTER-CONTINENTAL FLORIDA LIMITED PARTNERSHIP, a Delaware limited
partnership

By:

 

Inter-Continental Florida Investment Corp.,

   

a Delaware corporation, its general partner

   

By:

 

/S/    ROBERT CHITTY

--------------------------------------------------------------------------------

   

Name:

 

Robert Chitty

--------------------------------------------------------------------------------

   

Title:

 

Vice President

--------------------------------------------------------------------------------

 

GENERAL PARTNER: INTER-CONTINENTAL FLORIDA INVESTMENT CORP., a Delaware
corporation

By:

 

/S/    ROBERT CHITTY

--------------------------------------------------------------------------------

Name:

 

Robert Chitty

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

PARTNER CORP.: INTER-CONTINENTAL FLORIDA PARTNER CORP., a Delaware corporation

By:

 

/S/    ROBERT CHITTY

--------------------------------------------------------------------------------

Name:

 

Robert Chitty

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

Signature Page to Contribution Agreement – Inter-Continental Florida Limited
Partnership



--------------------------------------------------------------------------------

STRATEGIC: SHC CHOPIN PLAZA HOLDINGS, LLC, a Delaware limited liability company

By:

 

/S/    STEVEN KISIELICA

--------------------------------------------------------------------------------

Name:

 

Steven Kisielica

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

--------------------------------------------------------------------------------

MANAGEMENT LLC:

IHG MANAGEMENT (MARYLAND) LLC,

a Maryland limited liability company

By:

 

/S/    ROBERT CHITTY

--------------------------------------------------------------------------------

Name:

 

Robert Chitty

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

Signature Page to Contribution Agreement – Inter-Continental Florida Limited
Partnership



--------------------------------------------------------------------------------

The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (ii) comply with the provisions of Section 14.

 

ESCROW AGENT: LAWYERS TITLE INSURANCE CORPORATION

By:

 

/S/    TERRY WILSON

--------------------------------------------------------------------------------

Name:

 

Terry Wilson

--------------------------------------------------------------------------------

Title:

 

Assistant Vice President

--------------------------------------------------------------------------------

Date:                 , 20        

 

Signature Page to Contribution Agreement – Inter-Continental Florida Limited
Partnership



--------------------------------------------------------------------------------

SCHEDULE A

 

(attached to and made a part of that certain Contribution Agreement by and
between INTER-CONTINENTAL FLORIDA LIMITED PARTNERSHIP, as Partnership,
INTER-CONTINENTAL FLORIDA PARTNER CORP., a Delaware corporation, as Partner
Corp., INTER-CONTINENTAL FLORIDA INVESTMENT CORP., a Delaware corporation, as
General Partner, IHG MANAGEMENT (MARYLAND) LLC, a Maryland limited liability
company, as Management LLC and SHC CHOPIN PLAZA HOLDINGS, LLC, as Strategic,
dated as of February 28, 2005

 

“Accounts Receivable” shall mean any and all rents, deposits and other sums and
charges (including Guest Ledger Receivables) owing to Partnership that are in
any way attributable to the operation of the business at the Hotel, including,
without limitation: (a) amounts receivable in connection with the letting of
rooms, use of banquet services and facilities, use of conference facilities or
meeting rooms or the provision of any other service by or on behalf of
Partnership on the Real Property; (b) credit card charges, whether or not they
have been submitted to the applicable credit card company; and (c) rents and/or
license fees due from tenants under any Leases.

 

“Affiliate(s)” shall mean an IHG Affiliate or a Strategic Affiliate, or a Person
or Persons directly or indirectly, through one or more intermediaries,
controlling, controlled by or under common control with the Person(s) in
question. The term “control”, as used in the immediately preceding sentence,
means, with respect to a Person that is a corporation, the right to exercise,
directly or indirectly, more than 50% of the voting rights attributable to the
shares of the controlled corporation and, with respect to a Person that is not a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the controlled Person.

 

“Affiliate Lease Amendment” shall have the meaning set forth in Section 5.2.

 

“Agreement” shall mean this Contribution Agreement among Partnership, Partner
Corp., General Partner, Management LLC and Strategic including all schedules,
exhibits and other attachments hereto, and documents incorporated herein by
reference.

 

“Bookings” shall mean all contracts or reservations for the use of guest rooms,
banquet facilities, meeting rooms, and/or conference or convention facilities at
the Hotel as well as all contracts for room rate or other room sale agreements.

 

“Broker” shall mean The Plascencia Group, Inc.

 

“Business” shall mean the ownership and operation of the Hotel located at 100
Chopin Plaza, Miami, Florida and legally described on Exhibit A.

 

Schedule A – 1



--------------------------------------------------------------------------------

“Business Day” shall mean Monday through Friday excluding holidays recognized by
the state government of the State in which the Property is located.

 

“Chicago Contribution Agreement” shall mean that certain Contribution Agreement
by and among Strategic Affiliates and IHG Affiliates relating to CIMS Limited
Partnership.

 

“Closing” shall mean the consummation and closing of the Transaction.

 

“Closing Agent” shall mean such party as is selected by Strategic and
Partnership to fund the Closing in escrow.

 

“Closing Date” shall mean the date on which the Closing occurs, which shall be
on or before the Closing Deadline.

 

“Closing Deadline” shall mean April 1, 2005, as extended pursuant to the terms
of this Agreement or the Chicago Contribution Agreement.

 

“Closing Documents” shall mean the documents and instruments delivered by
Strategic, the Existing Partners, Management LLC and Partnership, in order to
consummate the Transaction.

 

“Closing Proration Time” shall mean (a) if Strategic’s Contribution Amount is
received by Partnership prior to 3:00 P.M. local Atlanta, Georgia time on the
Closing Date, as of 11:59 P.M. local Atlanta, Georgia time on the day prior to
the Closing Date, in which event the day of Closing shall belong to the
Post-Amendment Partnership, and (b) if Strategic’s Contribution Amount is
received by Partnership at or after 3:00 P.M. local Atlanta, Georgia time on the
Closing Date, 11:59 P.M. local Atlanta, Georgia time on the Closing Date, in
which event the day of Closing shall belong to the Pre-Amendment Partnership,
and, either at Closing or upon reproration after Closing, Strategic and
Partnership shall reprorate as of such new Closing Proration Time.

 

“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.

 

“Condemnation Proceeding” shall mean any proceeding in condemnation, eminent
domain or any written request for a conveyance in lieu thereof, or any notice
that such proceedings have been or will be commenced against any portion of the
Property.

 

“Confidential Materials” shall mean any books, computer software, databases,
records or files (whether in a electronic or printed format) that consist of or
contain any of the following: appraisals; budgets applicable to periods of time
prior to the Closing; strategic plans for the Property; internal analyses;
information regarding the marketing of the Property for sale; submissions
relating to obtaining internal authorization for the issuance of the Partnership
Interest by the Partnership or the sale of the Property by Partnership or any
direct or indirect owner of any beneficial interest in Partnership; attorney and
accountant work product; attorney-client privileged documents; internal
correspondence of Partnership, any direct or indirect owner of any beneficial
interest in Partnership, or any of their respective Affiliates and
correspondence between or among such parties.

 

Schedule A – 2



--------------------------------------------------------------------------------

“Constituent Documents” shall mean the Pre-Amendment Partnership Agreement.

 

“Consumables” shall mean all of the food and beverages (including alcoholic and
non-alcoholic to the extent permitted by Law), engineering, maintenance, and
housekeeping supplies (including soap and matches), stationery, printing and
other supplies of all kinds (but specifically excluding any stationery, printing
and other supplies with proprietary insignia or logos of the Partnership or
Partnership’s affiliated entities) owned by Partnership, located on the Property
and used in connection with the ownership, use, operation and maintenance of the
Hotel.

 

“Consumables Value” shall have the meaning set forth in Section 6.11(C).

 

“Contracts” shall mean all existing contracts respecting leasing, management,
maintenance or operation of the Real Property or binding on the Partnership,
including, but not limited to, equipment leases, agreements with respect to
building systems, service, construction, and maintenance contracts, but
specifically excluding the Leases, Hotel Lease Agreement, Bookings and Excluded
Software. A summary list of the Contracts (including identity of contract
parties and type of service) is shown on Schedule 7.1(F)and made a part hereof.

 

“Contribution Amount” shall mean One Hundred Six Million Two Hundred Fifty
Thousand and No/100 Dollars (US$106,250,000) as to Strategic and One Million Two
Hundred Fifty Thousand and No/Dollars (US$1,250,000) as to Management LLC.

 

“Deposit” shall mean the Initial Deposit and the Subsequent Deposit, to the
extent such sums are deposited by Strategic in accordance with the terms of
Section 3.1 hereof, together with any interest earned thereon, but in the event
of any return of such sums to Strategic in accordance with the provisions of
this Agreement, less the sum of $100.00.

 

“Diligence Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for or otherwise obtained by Strategic or
Strategic’s Representatives in connection with Strategic’s Due Diligence.

 

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Partnership or any of the other Partnership Parties
deliver or make available to Strategic or Strategic’ Representatives prior to
Closing or which are otherwise obtained by Strategic or Strategic’s
Representatives prior to Closing, including, but not limited to, the Title
Commitment, the Survey, the Title Documents, and the Property Documents.

 

“DTRS General Partner” shall mean DTRS Michigan Avenue/Chopin Plaza General
Partner, LLC.

 

“Due Diligence” shall mean the investigation by Strategic and Strategic’s
Representatives of the feasibility and desirability of entering into this
Agreement, including all audits, surveys, examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations,
investigations and verifications with respect to the Property, the Documents,
title matters, applicable land use and zoning Laws and other Laws applicable to
the Property, the physical condition of the Property, the economic status of the
Property, and other information and

 

Schedule A – 3



--------------------------------------------------------------------------------

documents regarding the Property, including, but not limited to, investigations
of the legal and physical status of the Property by such consultants, engineers,
architects and/or entomologists as Strategic requires, tests and assessments
with respect to environmental matters, soil tests, asbestos analysis, mold
analysis, structural review, examination of title to the Property, preparation
of a Survey of the Land, and verification of all information made or to be made
available to Strategic with respect to Property.

 

“Due Diligence Deadline” shall have the meaning set forth in Section 1.1.

 

“Due Diligence Period” shall mean the time from and after the Effective Date
until the Due Diligence Deadline.

 

“Effective Date” shall mean the date of this Agreement referenced in the first
paragraph of this Agreement.

 

“Employee Information” shall mean all records, files, reports and other data
relating to the past, present or prospective employees or independent agents of
Pre-Amendment Partnership, Existing Partners, Management LLC or any IHG
Affiliates.

 

“Escrow Agent” shall mean Lawyers Title Insurance Corporation, through its
Atlanta, Georgia office.

 

“Escrow Deposits” shall mean the Deposit, and any other sums (including, without
limitation, any interest earned thereon) which the parties agree shall be held
in escrow hereunder.

 

“Excluded Property” shall mean the Excluded Software and those items listed on
Exhibit A-1 hereto.

 

“Excluded Software” shall mean software applications or systems, if any, which
are listed on Schedule Ex-1 attached hereto.

 

“Existing Partners” shall mean General Partner and Partner Corp.

 

“FF&E” shall have the meaning set forth in the Management Agreement.

 

“General Partner” shall mean Inter-Continental Florida Investment Corp., a
Delaware corporation.

 

“Guest Ledger Receivables” shall mean amounts, including, without limitation,
room and service charges, accrued to (i) the accounts of guests occupying rooms
at the Hotel as of the Closing Proration Time or (ii) group, conference or
banquet customers of Partnership at the Hotel as of the Closing Proration Time.

 

“Hotel” shall mean the hotel located on the Land and commonly known as the Miami
Inter-Continental Hotel.

 

“Hotel Employees” shall mean all employees who are employed by Management LLC or
an IHG Affiliate (other than the Partnership) at or solely in connection with
the Hotel immediately before the Effective Date (whether such employees are
actively employed or on a leave of absence due to disability or any other
reason).

 

Schedule A – 4



--------------------------------------------------------------------------------

“Hotel Lease Agreement” shall mean that certain Hotel Lease Agreement for the
lease of the Property, by and between Michigan Avenue, LLC and Property LLC.

 

“Hotel Names” shall mean all names or other identifications used in connection
with the operation of the Hotel.

 

“IHG Affiliate” shall mean (i) any successor to General Partner in connection
with a bona fide reorganization, recapitalization, acquisition or merger, (ii)
any Person which acquires all or substantially all of the assets of General
Partner and (iii) any other Person which, directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with General Partner or any of the aforesaid specifically identified IHG
Affiliates. The term “control”, as used in the immediately preceding sentence,
means, with respect to a Person that is a corporation, the right to the
exercise, directly or indirectly, of more than 50% of the voting rights
attributable to the shares of the controlled corporation and, with respect to a
Person that is not a corporation, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
controlled Person.

 

“Indemnification Claim” shall mean a claim for indemnification under Section 11
of this Agreement.

 

“Indemnitee” shall mean the party to this Agreement seeking indemnification
hereunder.

 

“Indemnitor” shall mean the party to this Agreement against whom indemnification
is sought hereunder.

 

“Initial Deposit” shall mean the sum of One Million Five Hundred Thousand and
No/100 Dollars ($1,500,000.00).

 

“Inspection Insurance” shall mean policies of general liability insurance which
insure Strategic and Strategic’s Representatives with liability insurance limits
of not less than $1,000,000 combined single limit for personal injury and
property damage and name the Partnership as an additional insured and which are
with such insurance companies, provide such coverages and carry such other
limits as Partnership shall reasonably require.

 

“Institutional Investor” shall mean an investment company, mutual fund,
investment bank or other lender that is not a Prohibited Party.

 

“Inventories” shall have the meaning ascribed to it in the Uniform System of
Accounts.

 

“Land” shall mean that certain tract or parcel of land, more particularly
described on Exhibit A.

 

Schedule A – 5



--------------------------------------------------------------------------------

“Law” shall mean any applicable United States federal, state or local law,
statute, ordinance, code, order, decrees, or other governmental rule, regulation
or requirement, including common law.

 

“Leases” shall mean all leases, rental agreements and other occupancy agreements
for the use or occupancy of any portion of the Real Property, if any, together
with all amendments to, modifications of, renewals and extensions thereof, and
all Tenant Deposits, in all cases, excluding the Hotel Lease Agreement.

 

“Liability” or “Liabilities” shall mean any indebtedness, cost, obligation,
liability or expense.

 

“Lien” shall mean any mortgage, deed of trust, security deed, lien, judgment,
pledge, conditional sales contract, security interest, past-due taxes, past-due
assessments, contractor’s lien, materialmen’s lien, judgment or similar
encumbrance against the Property of a monetary nature.

 

“Loss” or “Losses” shall mean demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including without
limitation, interest, penalties, and reasonable attorneys’ and other
professional fees and expenses.

 

“Management Agreement” shall mean that certain agreement for management services
between Michigan Avenue, LLC and Management LLC, the exact form of which shall
be the form attached hereto as Exhibit G.

 

“Management LLC” shall mean IHG Management (Maryland) LLC, a Maryland limited
liability company.

 

“Michigan Avenue, LLC” shall mean DTRS Michigan Avenue/Chopin Plaza Sub, LLC, a
Delaware limited liability company and wholly owned subsidiary of Strategic TRS
Lessee.

 

“Other Accounts Receivables” shall have the meaning set forth in Section
6.8(B)(i).

 

“Other Interests” shall mean the following other interests of Partnership in and
to the Real Property, Leases, Contracts, or Personal Property, or pertaining
thereto: (a) to the extent that the same are in effect as of the Closing Date,
any licenses (but excluding any franchise license rights), permits and other
written authorizations necessary for the use, operation or ownership of the Real
Property, and (b) any guaranties and warranties in effect with respect to any
portion of the Real Property or the Personal Property as of the Closing Date.

 

“Parking Garage Lease Amendment” shall have the meaning set forth in Section
5.2.

 

“Partner” shall mean the general partner or a limited partner of the
Pre-Amendment Partnership or Post-Amendment Partnership, as applicable.

 

“Partner Corp.” shall mean Inter-Continental Florida Partner Corp., a Delaware
corporation.

 

Schedule A – 6



--------------------------------------------------------------------------------

“Partnership” shall mean the Pre-Amendment Partnership and/or Post-Amendment
Partnership, as applicable in the context used.

 

“Partnership Agreement” shall mean Amended and Restated Agreement of
Inter-Continental Florida Limited Partnership in the form attached hereto as
Exhibit J.

 

“Partnership Indemnitees” shall mean (i) for Indemnification Claims made
pre-Closing, the Partnership and each of the Existing Partners, and their
respective officers, directors, managers, general partners, partners, employees
and agents; and (ii) for Indemnification Claims made post-Closing, each of the
Existing Partners (but not the Post-Amendment Partnership) and their respective
officers, directors, managers, general partners, partners, employees and agents.

 

“Partnership Interest” shall mean, as to Strategic, an 84.9% interest as a
limited partner and a .1% interest as a general partner, and as to Management
LLC, a 1% interest as a limited partner in the Post-Amendment Partnership.

 

“Partnership’s Knowledge” and “Knowledge”, “Know”, “Knew” or words of similar
import when applicable to Partnership shall refer only to the actual knowledge
of Chris Mander, Thomas Brettschneider, Robert Chitty or Robert Gunkel, and
shall not be construed to refer to the knowledge of any other Partnership Party,
or to impose or have imposed upon such parties any duty to investigate the
matters to which such knowledge, or the absence thereof, pertains, including,
but not limited to, the contents of the files, documents and materials made
available to or disclosed to Strategic or the contents of files maintained by
such parties. There shall be no personal liability on the part of such parties
arising out of any of the Partnership’s Warranties.

 

“Partnership’s Liability Limit” shall mean the aggregate Contribution Amount
(i.e., for both Strategic and Management LLC).

 

“Partnership Material Adverse Effect” shall mean an event, change or occurrence
that, individually or together with any other event, change or occurrence, has
or is reasonably likely to have a material adverse effect on (i) the financial
condition or results of operations of the Partnership, or (ii) the ability of
Partnership to perform its obligations under this Agreement.

 

“Partnership Maximum Amount” shall mean Ten Million and No/100 Dollars
($10,000,000) in the aggregate for claims made under this Agreement and the
Chicago Contribution Agreement.

 

“Partnership Parties” shall mean and include, collectively, (a) Partnership; (b)
its counsel; (c) any Broker retained by Partnership; (d) Partnership’s property
manager; (e) any direct or indirect owner of any beneficial interest in
Partnership; (f) the General Partner; (g) any officer, partner, director,
employee, or agent of Partnership, the General Partner, its counsel, any Broker
retained by Partnership, Partnership’s property manager or any direct or
indirect owner of any beneficial interest in Partnership; and (h) any other
entity or individual affiliated or related in any way to any of the foregoing.

 

Schedule A – 7



--------------------------------------------------------------------------------

“Partnership’s Warranties” shall mean Existing Partners’ representations and
warranties set forth in Section 7.1 as the same may be deemed modified or waived
by Strategic pursuant to this Agreement.

 

“Permits” shall mean all licenses (such as liquor licenses, if required, but not
including any software licenses), permits and other authorizations necessary for
the current use, occupancy and operation of the Property substantially in the
manner it is currently operated.

 

“Permitted Title Exceptions” shall mean all matters affecting the status of
title and Survey of the Real Property, including but not limited to the
following: (a) the Leases and any new Leases entered into between the Effective
Date and the Closing Date in accordance with the terms of this Agreement; (b)
all real estate taxes and assessments not yet due and payable as of the Closing
Date; (c) local, state and federal (if applicable) zoning and building Laws; (d)
the Record Exceptions disclosed by the Title Commitment; (e) the state of facts
disclosed by a current Survey of the Land obtained by Strategic; and (f) any
other matters approved as Permitted Title Exceptions in writing by Strategic
prior to Closing or deemed approved as Permitted Title Exceptions pursuant to
this Agreement; provided, however, Permitted Title Exceptions do not include
Required Removal Items or any title matters that are not shown on the Pro Forma
Title Policy.

 

“Person” shall mean an individual, partnership, corporation, limited liability
Partnership, trust, unincorporated association, joint stock company or other
entity or association.

 

“Personal Property” shall mean (a) all Property Documents; (b) all keys and
combinations to all doors, cabinets, safes, enclosures and other locking items
or areas on or about the improvements; (c) the food and beverage inventory of
the Hotel; and (d) all personal property, including, but not limited to, all
“Inventories”, as such term is defined in the Uniform System of Accounts, and
all other tools, vehicles, supplies, artwork, furniture, furnishings, machinery,
equipment, specialized hotel equipment and other tangible personal property, in
each case, owned or leased by Partnership in connection with the ownership,
operation or maintenance of the Hotel, including without limitation all china,
glassware, silverware, linens, towels, curtains, uniforms, works of art,
engineering, maintenance, and housekeeping supplies, draperies, materials and
carpeting, used or intended for use, but not for sale, in connection with the
operation of the Hotel, all equipment used in the operation of the kitchen,
dining rooms, lounges, bars, laundry, dry cleaners, lobby, reservation desk and
all supplies, merchandise, food and beverages held for sale in connection with
the operation of the Hotel, which are on hand on the Effective Date; but
specifically excluding (i) Employee Information (except to the extent such
information is requested pursuant to the order or requirement of a court,
administrative agency, or other governmental body or otherwise reasonably
required by Partnership in connection with the defense of any claim brought
against the Partnership by a Hotel Employee), (ii) any Confidential Materials
regarding the Pre-Amendment Partnership’s operating costs or similar financial
information pertaining to Partnership’s management of the Hotel and Property
prior to the Closing Date (except to the extent such information is requested
pursuant to the order or requirement of a court, administrative agency, or other
governmental body, or otherwise reasonably required by Partnership in connection
with any claim brought by or against the Partnership or essential to the
operation of the Hotel or the Partnership after the Closing), (iii) Excluded
Software; and (iv) Excluded Property.

 

Schedule A – 8



--------------------------------------------------------------------------------

“Post-Amendment Partnership” shall mean Inter-Continental Florida Limited
Partnership, a Delaware limited partnership, as constituted in accordance with
the Partnership Agreement entered into at Closing.

 

“Pre-Amendment Partnership” shall mean Inter-Continental Florida Limited
Partnership, a Delaware limited partnership, as constituted in accordance with
the Pre-Amendment Partnership Agreement.

 

“Pre-Amendment Partnership Agreement” shall mean the Agreement of Limited
Partnership of Inter-Continental Florida Limited Partnership, dated July 18,
1989, by and between Inter-Continental Florida Investment Corp. and
Inter-Continental Florida Partner Corp., as amended by Amendment No. 1 to
Agreement of Limited Partnership of Inter-Continental Florida Limited
Partnership, dated December 27, 1990, and as further amended prior to Closing.

 

“Pro Forma Title Policy” shall have the meaning set forth in Section 4.3.

 

“Prohibited Party” shall mean a Person that (i) is a licensor of, or owns or
controls a competing hotel brand, (ii) does not have adequate financial
capability to own and operate the Hotel in accordance with the requirements and
standards set forth in this Agreement, (iii) would adversely affect the ability
of Management LLC or its Affiliates to obtain or retain any license or permit
for the Hotel or any other hotel then operated by Management LLC or its
Affiliates or (iv) is a Specially Designated National or Blocked Person.

 

“Property” shall mean the Real Property, the Leases, the Contracts, the Personal
Property and the Other Interests, but shall not include the Excluded Property.

 

“Property Documents” shall mean all books, records and files of Partnership and
of the management agent for the Property related to the Property, the Business,
or the Partnership.

 

“Property LLC” shall mean, subject to Section 2.2, SHC Chopin Plaza, LLC, a
Delaware limited liability company wholly owned by the Partnership or Mezzanine
LLC.

 

“Qualified Financing” shall mean any mortgage, deed of trust, pledge or
encumbrance or other form of security interest in the assets constituting the
Hotel or other financing arrangements contemplated by Strategic to be incurred
by the Partnership on or about the Closing that: (i) has an aggregate (with
respect to that portion of the financing attributable to the Property) initial
principal amount of at least $75,000,000; (ii) is in the form of non-recourse
indebtedness (subject to customary non-recourse carve-outs) as defined in
Regulations 1.752-1(a)(2), (iii) is not guaranteed by any Partner in the
Partnership as to such amount in subsection (i) of this definition (but may be
guaranteed as to any excess amount); (iv) has a loan-to-value on the date of
funding no greater than seventy-five percent (75%); and (v) in the good faith
judgment of Strategic, is on commercially reasonable terms.

 

“Real Property” shall mean the Land, including, without limitation, (a) the
Hotel and any other buildings located on the Land and all other improvements,
(b) all easements appurtenant to the Land and other easements, grants of right,
licenses, privileges or other agreements for the benefit of, belonging to or
appurtenant to the Land whether or not situate upon the Land, including, without
limitation, signage rights and parking rights or agreements, all

 

Schedule A – 9



--------------------------------------------------------------------------------

whether or not specifically referenced on Exhibit A, (c) all mineral, oil and
gas rights, riparian rights, water rights, sewer rights and other utility rights
allocated to the Land, (d) all right, title and interest, if any, of the owner
of the Land in and to any and all strips and gores of land located on or
adjacent to the Land, and (e) all right, title and interest of the owner of the
Land in and to any roads, streets and ways, public or private, open or proposed,
in front of or adjoining all or any part of the Land and serving the Land, all
subject to the Permitted Title Exceptions.

 

“Record Exceptions” shall mean all instruments recorded in the real estate
records of the County in which the Land is located which affect the status of
title to the Real Property.

 

“Remove” with respect to any exception to title shall mean that Partnership
causes the Title Company to remove or affirmatively insure over (to the extent
reasonably appropriate) the same as an exception to the Title Policy, without
any additional cost to Strategic or the Post-Amendment Partnership, whether such
removal or insurance is made available in consideration of payment, bonding,
indemnity of the Existing Partners, or otherwise.

 

“Rental Payments” shall mean all payments received by on or behalf of
Partnership from Tenants or with respect to the Leases or with respect to any
other use or occupancy of the Property for items such as minimum or base rent,
additional rent, percentage rent, termination or cancellation charges,
reimbursement for real estate taxes, utilities, parking fees, operating and
maintenance expenses and insurance, as well as any other reimbursements or
charges received thereunder.

 

“Representation Exception Schedules” shall mean the exceptions to the
representations and warranties of Partnership, if any, as disclosed to Strategic
in accordance with Section 7.1.

 

“Representatives” shall mean a party’s officers, employees, agents, advisors,
representatives, attorneys, accountants, consultants, lenders, investors,
contractors, architects and engineers.

 

“Required Estoppel Certificates” shall have the meaning set forth in Section
4.4.

 

“Required Removal Items” shall mean, collectively, any exceptions to the extent
(and only to the extent) that the same (a) have not been caused by Strategic or
any of Strategic’s Representatives, and (b) are either: (i) Liens evidencing
monetary encumbrances created by the Pre-Amendment Partnership, Existing
Partners or Management LLC (other than Liens for non-delinquent general real
estate taxes or assessments) which can be Removed by payment of liquidated
amounts provided that in no event shall Pre-Amendment Partnership, the Existing
Partners or Management LLC be required to Remove any such Lien which is not
related to the operation of the Property by any method other than indemnity of
the Existing Partners in favor of the Title Company (for example, unrelated
items would include a judgment against such party in connection with its other
operations; whereas a mechanic’s lien for work on the Property pursuant to a
contract entered into by Pre-Amendment Partnership would be related to Property
operations), or (ii) Liens or encumbrances (including, but not limited to,
monetary Liens and judgment Liens against the Property) created by Pre-Amendment
Partnership, Existing Partners or Management LLC after the Effective Date in
violation of this Agreement.

 

“Reserve Account” shall have the meaning set forth in the Management Agreement.

 

Schedule A – 10



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Specially Designated National or Blocked Person” shall mean (i) a person or
entity designated by the US Department of Treasury’s Office of Foreign Assets
Control from time to time as a “specially designated national or blocked person”
or similar status, (ii) a person or entity described in Section 1 of the US
Executive Order 13224, issued September 23, 2001, or (iii) a person or entity
otherwise identified by governmental authorities as a person or entity with
which either Party is prohibited from transacting business. As of the Effective
Date, a list of such designations and the text of the Executive Order are
published at: www.ustreas.gov/offices/enforcement/ofac.

 

“Strategic” shall mean SHC Chopin Plaza Holdings, LLC, a Delaware limited
liability company.

 

“Strategic Affiliate” shall mean (i) any successor to Strategic in connection
with a bona fide reorganization, recapitalization, acquisition or merger, (ii)
any Person which acquires all or substantially all of the assets of Strategic,
and (iii) any other Person which, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
Strategic or any of the aforesaid specifically identified Strategic Affiliates.
The term “control”, as used in the immediately preceding sentence, means, with
respect to a Person that is a corporation, the right to the exercise, directly
or indirectly, of more than 50% of the voting rights attributable to the shares
of the controlled corporation and, with respect to a Person that is not a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of the controlled Person.

 

“Strategic Costs Cap” shall have the meaning set forth in Section 11.2.

 

“Strategic Indemnitees” shall mean Strategic, the Post-Amendment Partnership,
and their respective officers, directors, managers, general partners, partners,
employees and agents, other than the Existing Partners and Management LLC.

 

“Strategic’s Knowledge” or “Knowledge”, “Know”, “Knew” or words of similar
import applicable to Strategic or Strategic’s Representatives shall mean the
actual knowledge of Laurence Geller, Steve Kisielica, Robert McAllister, or
Paula Maggio. There shall be no personal liability on the part of such parties
arising out of any of Strategic’s representations and warranties.

 

“Strategic TRS Lessee” shall mean DTRS Michigan Avenue/Chopin Plaza, LP, a
Delaware limited partnership whose initial partners shall be Management LLC
(with a 15% ownership interest as a limited partner) and DTRS General Partner
(with an 84.9% ownership interest as a limited partner and a .1% ownership
interest as a general partner).

 

“Subsequent Deposit” shall mean the sum of Two Million Five Hundred Thousand and
No/100 Dollars ($2,500,000.00).

 

“Survey” shall mean a survey of the Land obtained by Strategic pursuant to
Section 4.

 

Schedule A – 11



--------------------------------------------------------------------------------

“Survey Objections” shall mean any defects in Survey which (i) are not shown on
the Pro Forma Title Policy as an insured over exception, and (ii) were not
revealed by the previous survey provided to Strategic by the Existing Partners,
that Strategic in good faith determines would have a material adverse effect on
the Business, the Property, or its ownership interest therein and as to which
Strategic timely objects in accordance with the terms of Paragraph 4.3.

 

“Tax Year” shall mean the year period commencing on January 1 of each calendar
year and ending on December 31 of each calendar year.

 

“Tenant” shall mean a tenant under a Lease; collectively, all tenants under the
Leases are referred to as the “Tenants.”

 

“Tenant Deposits” shall mean all prepaid rents, advance rentals, security
deposits and other deposits made with respect to the Leases.

 

“Terminate” shall mean the termination of this Agreement, by Strategic, Existing
Partners, Management LLC, or Partnership as applicable as set forth in this
Agreement, in which event thereafter no party hereto shall have any further
rights, obligations or liabilities hereunder except to the extent that any
right, obligation or liability set forth herein expressly survives such a
termination of this Agreement.

 

“Threshold Amount” shall mean Seven Hundred Fifty Thousand and No/100 Dollars
($750,000.00).

 

“Title Commitment” shall mean the commitment of the Title Company to issue the
Title Policy.

 

“Title Company” shall mean Lawyers Title Insurance Corporation through the
LandAmerica Atlanta, Georgia office or its designated affiliate.

 

“Title Documents” shall mean the Title Policy and Title Commitment.

 

“Title Policy” shall mean the ALTA Owner’s Policy of Title Insurance (Form
B-1970) (or such other comparable form of title insurance policy as is available
in the jurisdiction in which the Property is located) issued by the Title
Company to the Property LLC to insure the Property LLC’s title to the Real
Property, in the amount of the agreed value of the Hotel, as determined based
upon the Contribution Amount and including any title endorsements or amendments
provided in the Pro Forma Title Policy. Strategic shall be entitled to request
that the Title Company provide such additional endorsements (or amendments) to
the Title Policy as Strategic may reasonably require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Partnership, (b) Strategic’s obligations under this
Agreement shall not be conditioned upon Strategic’s ability to obtain such
endorsements and, if Strategic is unable to obtain such endorsements, Strategic
shall nevertheless be obligated to proceed to close the Transaction without
reduction of or set off against the Contribution Amount, and (c) the Closing
shall not be delayed as a result of Strategic’s request.

 

“Transaction” shall mean the contribution transaction contemplated by this
Agreement.

 

Schedule A – 12